AGREEMENT OF SALE

By and among

TRIPLE NET PROPERTIES, LLC.,

as Buyer,

and

TST OVERLAND PARK, L.P.,
TST EL PASO PROPERTIES, LTD.,
TST JACKSONVILLE II, LLC,
TST TAMPA BAY, LTD.,
TST LARGO ASC, LTD.,
TST BRANDON, LTD., and
TST LAKELAND, LTD.

as Sellers

1

TABLE OF CONTENTS



1.   SALE AND PURCHASE  



2.   PURCHASE PRICE  



3.   CLOSING  



4.   CONDITION OF TITLE  



5.   POSSESSION, ASSIGNMENT OF AGREEMENTS AND LEASES  



6.   APPORTIONMENTS  



7.   CLOSING COSTS  



8.   MUNICIPAL IMPROVEMENTS/NOTICES  



9.   SELLER’S REPRESENTATIONS  



10.   DELIVERY OF PREMISES DOCUMENTS  



11.   BUYER REPRESENTATIONS  



12.   CONDITIONS PRECEDENT TO CLOSING  



13.   DELIVERIES AT CLOSING  



14.   DEFAULT  



15.   NOTICES; COMPUTATION OF PERIODS  



16.   FIRE OR OTHER CASUALTY  



17.   CONDEMNATION  



18.   ASSIGNABILITY  



19.   INSPECTIONS/INSPECTION PERIOD  



20.   BROKERS  



21.   CONDITION OF PREMISES  



22.   SURVIVAL OF PROVISIONS  



23.   MISCELLANEOUS  



24.   SOPHISTICATION OF THE PARTIES  



25.   LIMITED LIABILITY  



26.   MARKETING/PUBLIC ANNOUNCEMENTS  



29.   ENFORCEMENT  

30. RADON
GAS...............................................................................31

EXHIBITS

         
Exhibit “A”
Exhibit “B”
Exhibit “C”
Exhibit “D”
Exhibit “E”
Exhibit “F”
Exhibit “G”
Exhibit “H”
Exhibit “I”
Exhibit “J”
Exhibit “K”
Exhibit “L”
Exhibit “M”
Exhibit “N”
Exhibit “O”
Exhibit “P”
Exhibit “Q”
Exhibit “R”
Exhibit “S”
Exhibit “T”
Exhibit “U”
Exhibit “V”
Exhibit “W”
Exhibit “X”
  -
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-   Real Property Descriptions
Personal Property Descriptions
Purchase Price Allocation
Completion Obligations
Certain Permitted Encumbrances
Transfer Restrictions
Transfer Restriction Consents
Existing Leases
Existing Agreements
Tenant Security Deposits
Litigation
Tenant Estoppel Certificates
Bill of Sale
General Assignment and Assumption Agreement
Seller’s Affidavit
Non-Foreign Affidavit
Tenant Notices
Ground Lease Assignment
Escrow Agreement
List of Environmental Reports
Additional Due Diligence Materials
SNDA
Audit Letter
Energy Efficiency Rating Disclosure

2

AGREEMENT OF SALE

This AGREEMENT (the “Agreement”) is made and entered into as of the 19th day of
December, 2007 (the “Effective Date”) by and among TST OVERLAND PARK, L.P., a
Kansas limited partnership (“TST Overland”), TST EL PASO PROPERTIES, LTD., a
Texas limited partnership (“TST El Paso”), TST JACKSONVILLE II, LLC, a Delaware
limited liability company (“TST Jacksonville”), TST TAMPA BAY, LTD., a Florida
limited partnership (“TST Tampa Bay”), TST LARGO ASC, LTD., a Florida limited
partnership (“TST Largo ASC”), TST BRANDON, LTD., a Florida limited partnership
(“TST Brandon”), and TST LAKELAND, LTD., a Florida limited partnership (“TST
Lakeland”) (each a “Seller,” and collectively “Sellers”), and TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Buyer”).

RECITALS

A. Sellers own interests in and to the Properties (as hereinafter defined).

B. Each Seller desires to sell, assign, transfer and convey its Respective
Property (as hereinafter defined) to Buyer or its designee in accordance with
the terms and provisions of this Agreement, and Buyer desires to purchase or to
cause its designee to purchase from each of Sellers its Respective Property,
subject to the terms and conditions more particularly set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

1. Sale and Purchase. Each Seller hereby agrees to sell, assign and convey to
Buyer, and Buyer hereby agrees to purchase from such Seller, upon the terms and
conditions hereinafter set forth, all of such Seller’s right, title and interest
in and to the following (collectively, with respect to each Seller, the below is
hereinafter referred to as such Seller’s “Respective Property” and collectively,
all of the Respective Property together is referred to herein as the
“Property”):

(a) Real Property. That real property interest owned by such Seller, a
description of which is set forth opposite such Seller’s name on Exhibit “A”
attached hereto and a legal description of which is annexed thereto (with
respect to each Seller, the “Respective Premises”, and collectively, the
“Premises”), together with all the rights and appurtenances pertaining to such
Seller’s Respective Premises and, to the extent applicable, all buildings,
structures and improvements situated thereon (the “Improvements”), including any
right, title and interest of such Seller (if any) in and to streets and
rights-of-way adjacent to such Seller’s Respective Premises;

(b) Personal Property. The fixtures, furnishings, equipment and other items of
personal property, if any, now or hereafter owned by such Seller and located on
or used in connection with the ownership, use, operation, occupancy, maintenance
or development of such Seller’s Respective Premises, including, without
limitation, the items, if any, listed opposite such Seller’s name on Exhibit “B”
attached hereto (with respect to each Seller, the Respective Personal Property
and collectively, the “Personal Property”; and

(c) Intangible Property. To the extent transferable all intangible personal
Property now or hereafter owned by each Seller, if any, and used in the
ownership, use, operation, occupancy, maintenance or development of the
Property, including, without limitation (i) all licenses, permits, certificates,
approvals, authorizations and other entitlements issued, (ii) all warranties and
guaranties from manufacturers, contractors, subcontractors, suppliers and
installers, (iii) all reports, test results, environmental assessments, surveys,
plans and specifications, (iv) all building and property names, logos,
trademarks, trade names, service marks, building signs, domain names and other
rights used in connection with the Property, and (iv) all software, software
licenses and electronic data, in each case which relate to the Respective
Property being conveyed to Buyer by such Seller.

(d) Leases and Deposits. All “Existing Leases” (as defined below), together with
all deposits held in connection with the Existing Leases, including, without
limitation, all security deposits, prepaid rent, guaranties, letters of credit
and similar charges and credit enhancements providing additional security for
the Existing Leases.

2. Purchase Price. The aggregate purchase price to be paid by Buyer for the
Property is the sum of $61,350,000.00 (the “Purchase Price”), as the same may be
adjusted in accordance with Section 2(e) and Section 6 hereof, exclusive of any
and all applicable transfer taxes, recording charges, title insurance premiums
and other charges to be paid by Sellers or Buyer in accordance with Section 7
hereof. Subject to such adjustments, the aggregate Purchase Price shall be
allocated among the Sellers and paid to each Seller in the amount set forth
opposite such Seller’s name on Exhibit “C” attached hereto (with respect to each
Seller and its Respective Property, the “Allocated Purchase Price”). The
Allocated Purchase Price to be paid to each Seller shall be allocated among such
Seller’s Property as set forth on the allocation schedules annexed to Exhibit
“C” (with respect to each Seller, an “Allocation,” and collectively the
“Allocations”) and such Seller and Buyer agree that all tax returns and reports
and all financial statements shall be prepared in a manner consistent with (and
neither Buyer nor such Seller shall otherwise file a tax return position
inconsistent with) such Allocation. If the Allocation with respect to any
Seller’s Property is disputed by any governmental entity, including, without
limitation, any United States federal, state or local and any foreign
governmental political subdivision, regulatory or administrative authority,
agency or commission, board, or any court or administrative tribunal, the Buyer
or Seller receiving notice of such dispute shall promptly notify the other of
the existence thereof, and they shall cooperate in resolving such dispute.
Notwithstanding the foregoing, such Allocations shall be modified as a result of
the exclusion of Excluded Properties pursuant to the provisions of this
Agreement. The Purchase Price shall be paid as follows:

(a) Deposit. On or before the Effective Date, Buyer shall have deposited the sum
of $2,000,000.00 (together with all interest earned thereon, the “Deposit”) with
LandAmerica National Commercial Services, a division of LandAmerica Financial
Group, Inc, a corporation of the Commonwealth of Virginia (the “Title Company”)
in its capacity as escrow agent (the “Escrow Agent”) pursuant to that certain
Escrow Agreement dated as of December 7, 2007 by and among Buyer, Sellers and
Escrow Agent (the “Escrow Agreement”) a copy of which is attached hereto as
Exhibit “S”. Seller and Buyer hereby acknowledge and agree that $1,000,000.00 of
the Deposit shall be allocated prorata to (i) Doctors’ Medical Building, 10550
Quivira Road, Overland Park, Johnson County, KA (the “Overland Park Property”),
(ii) Largo Medical Arts Center, 1345 West Bay Drive, Largo, Pinellas County, FL,
(iii) West Bay Surgery Center, 1401 West Bay Drive, Largo, Pinellas County, FL,
(iv) Brandon Medical Plaza, 427 Parsons Avenue, Brandon, Hillsborough County,
FL, and (v) Central Florida SurgiCenter, 900 Griffen Road, Lakeland, Polk
County, FL (collectively, properties (i) through (v) shall be know as the “REIT
Properties”) and $1,000,000.00 shall be allocated prorate to the (vi) Memorial
Healthcare Plaza I, 3901 University Blvd. South, Jacksonville, Duval County, FL,
and (vii) Memorial Healthcare Plaza II, 3901 University Blvd. South,
Jacksonville, Duval County, FL (collectively, properties (vi) and (vii) shall be
know as the “Jacksonville Properties”). On or before the Effective Date, if
Buyer’s board of directors approves of the transaction contemplated by this
Agreement, then a portion of the Deposit in the amount of $250,000 shall be
released to Seller in connection with the REIT Properties and $250,000 shall be
released to Seller in connection with the Jacksonville Properties; provided that
such portion of the Deposit shall remain subject to the provisions of this
Agreement and returned to Buyer, together with the balance of the Deposit, if
required pursuant to the provisions of this Agreement. The Title Company shall
hold the balance of the Deposit ($1,500,000) in escrow in an interest bearing
account in accordance with the terms and provisions of the Escrow Agreement and
subject to the terms hereof. All interest earned on the Deposit shall be added
to and made a part of the Deposit for all purposes hereof. Any interest earned
on the Deposit (less any fees or charges in connection with such account) shall
be paid to the party or parties entitled to the Deposit, pro rata in accordance
with their interests therein as set forth in Section 2(b), at the Applicable
Closing and the party or parties receiving such interest shall pay any income
taxes thereon. In the event of (a) a termination of this Agreement by Buyer in
accordance with any right to so terminate provided for under this Agreement,
(b) the failure of any “Buyer’s Condition” (as defined in Section 12(a) below),
or (c) a Seller default, the Deposit, including any portion thereof released
directly to the Sellers, shall be refunded to Buyer; otherwise, the Deposit
shall not be refunded to Buyer. In the event that Buyer’s board of directors
fails to approve this Agreement, Buyer may terminate this Agreement, in which
case the Deposit will be refunded to Buyer, and neither party shall have any
further obligations hereunder, except for Buyer’s indemnity obligations under
Section 20 of this Agreement.

(b) Deposit Paid to Sellers. On the Applicable Closing Date, provided that a
Seller shall have complied with its obligations hereunder, that its Respective
Property is not an Excluded Property as of the Applicable Closing Date and that
such Seller shall have satisfied the conditions set forth in Section 12(a)
hereof for Closing, Buyer shall pay such Seller the Allocated Purchase Price, as
adjusted in accordance with Section 6 and Section 2(e), less that portion of the
Deposit (including accrued interest thereon) as specified in this Section 2(b)
and any other credits to which Buyer is entitled pursuant to this Agreement, and
at the Applicable Closing, Escrow Agent shall release and pay to each Seller
such portion of the Deposit. For purposes of this Section 2(b), the portion of
the Deposit allocated to each of the Sellers shall be that portion which is in
proportion to the Allocated Purchase Prices set forth opposite their names on
Exhibit “C”.

(c) Closing Payments. All monies to be paid by Buyer to Sellers under this
Agreement shall be payable in accordance with the terms of this Agreement by
wire transfer of immediately available federal funds for credit to such bank
account or accounts, and divided into such amounts as may be required to
consummate the transactions contemplated by this Agreement, as Sellers shall
designate in writing.

(d) Completion Obligations. Sellers represent, warrant and covenant that the
tenant improvements set forth on Exhibit “D” attached hereto (i) are the only
tenant improvements currently being constructed at the Properties (ii) are being
constructed by the tenants pursuant to their underlying leases, and (iii) will
either (A) be completed prior to the Applicable Closing in compliance with the
applicable lease or (B) be fully funded through a credit to Buyer from Sellers
at the Applicable Closing.

(e)  Reductions in Purchase Price — Excluded Properties. Pursuant to the terms
and conditions of this Agreement, Buyer, in Buyer’s sole and absolute
discretion, has certain rights, upon delivery of written notice to a Seller as
specifically set forth in this Agreement (and in no event later than the Closing
Date), to exclude certain Property or Properties from conveyance pursuant to
this Agreement (any of such Properties so excluded by Buyer being an “Excluded
Property”). In the event that a Property is an Excluded Property, any and all of
each party’s rights, liabilities, obligations, representations and warranties
with respect to the Excluded Property shall be void and of no further force and
effect; provided, however, such rights, liabilities and obligations, together
with all of the terms of this Agreement, shall remain in full force and effect
with respect to all Properties other than any Excluded Properties (the “Conveyed
Properties”). The Purchase Price and the Deposit shall be reduced by the value
allocated to any Excluded Property in the allocation described in this
Section 2. Notwithstanding anything to the contrary, in the event that Buyer
shall become entitled to exclude either of the Jacksonville Properties pursuant
to the provisions referenced in this Section, Buyer shall have the option, in
Buyer’s sole and absolute discretion, to exclude both Jacksonville Properties
from conveyance pursuant to the terms of this Agreement. In the event that Buyer
shall become entitled to exclude the Overland Park Property pursuant to the
provisions referenced in this Section, Buyer shall have the option, in Buyer’s
sole and absolute discretion, to exclude all of the properties subject to this
Agreement, with the exception of the Jacksonville Properties (the “Other
Properties”) from conveyance pursuant to the terms of this Agreement.

3. Closings.

(a) Closing. Except as otherwise set forth herein, the closing of the transfers
contemplated in this Agreement with respect to the REIT Properties shall be held
and completed on or before February 1, 2008, and with respect to the
Jacksonville Properties shall be held and completed on or before March 1, 2008
(with respect to each Respective Property, the “Applicable Closing” and
collectively the “Closings”), or at such date and time as reasonably specified
in a notice by Buyer to Sellers at least seven (7) days prior thereto (with
respect to each Property, the “Applicable Closing Date” and collectively the
“Closing Dates”), through an escrow with the Title Company or in another
mutually agreeable manner and location. In the event that Seller does not
deliver a Transfer Restriction Consent (defined in paragraph 4(h) below) with
respect to the Property owned by TST Lakeland prior to the Closing Date, Buyer
and Sellers agree to extend the Closing Date with respect to such Property only
until expiration of the applicable sixty (60) day notice period applicable to
the Transfer Restriction.

(b) Closing Time. With respect to each Property, time shall be of the essence in
respect of the Applicable Closing, which shall be satisfied provided such
Applicable Closing occurs within seventy-two hours of the Applicable Closing
Date. The Closing on each Property shall be deemed to occur at 5:00 p.m.
Birmingham, Alabama time (6:00 p.m. Eastern Time) on the Applicable Closing
Date.

4. Condition of Title.

(a) Title to Premises. Title to the Respective Premises of each Seller shall be
conveyed by such Seller to Buyer at the completion of the Applicable Closing by
a Deed (as hereinafter defined), subject only to the Permitted Encumbrances
(hereinafter defined), or in the case of the TST Tampa Bay, Ltd. property, the
TST El Paso Properties, Ltd. property and the TST Jacksonville II, LLC Property
(collectively the “Ground Leased Properties”), a Ground Lease Assignment (as
defined in Section 14(a)(xiii)). Each Seller’s interest in its Respective
Personal Property shall be conveyed by such Seller to Buyer at the completion of
the Applicable Closing by a Bill of Sale (as hereinafter defined). Title to the
Respective Premises of each Seller shall be good and marketable title and such
as will be insured by the Title Company as provided herein pursuant to the most
current standard ALTA form of Owner’s, or Leasehold, as applicable, Title
Insurance Policy in use in each Respective State by the Title Company. In any
event, Seller covenants to cause to be released and reconveyed from the
Property, and to remove as exceptions to title on or prior to the Applicable
Closing, all standard exceptions regarding rights of tenants, and all “Liens”
(as defined below) (collectively, “Pre-Disapproved Exceptions”). The Title
Policy (as defined below) shall be free and clear of all exceptions except for
the Permitted Encumbrances. The term “Permitted Encumbrances” shall mean, with
respect to each Respective Property, (i) tenants under Existing Leases (as
hereinafter defined) as tenants only, with no rights of first refusal or any
options to purchase all or any portion of the insured property, in effect as of
the Applicable Closing Date, except for Transfer Restrictions contained in such
Existing Leases which shall be governed by Section 4(h), (ii) the additional
matters affecting each Respective Premises as set forth on Exhibit “E” attached
hereto, (iii) any matters set forth in the Title Commitment and/or reflected on
the Existing Survey as to which Buyer does not timely object in accordance with
this Section 4 which shall be deemed waived by the Buyer, (iv) any matters
reflected on any update of the Title Commitment or Existing Survey as to which
Buyer does not timely object in accordance with this Section 4, and (v) the
ground leases affecting the Ground Leased Properties (the “Ground Leases”).
Title to each Seller’s Respective Personal Property, if any, shall also be
subject to the Permitted Encumbrances, to the extent applicable.

(b) Survey. Within five (5) days following the Effective Date, with respect to
each of the Premises, Sellers shall order from a licensed surveyor a physical
survey (with respect to each of the Premises, the “Survey Plan”) of each of the
Respective Premises, to be certified to the Seller of such Premises, Buyer and
the Title Company as being in accordance with current ALTA/ACSM “minimum detail”
standards. Each survey shall be “as built.” Nothing contained in this Agreement,
including the provisions of Section 1(a) or the descriptions on Exhibit A, shall
constitute any warranty, representation or agreement by any Seller as to the
location of separate lots in, or acreage of, any of the Premises.
Recertification of existing surveys delivered to Buyer by Seller (each, an
“Existing Survey”) dated not earlier than August 8, 2007 shall be deemed
compliance with this paragraph (b).

(c) Title Defects. Within ten (10) days following the Effective Date, with
respect to each of the Premises, Sellers shall order an ALTA title insurance
commitment (with respect to each of the Premises, the “Title Commitment”) for an
owner’s title insurance policy in the amount of the Purchase Price allocated to
the Seller of such Premises from Jefferson Title Corporation in accordance with
the provisions of Section 4(a) above. Jefferson Title Corporation shall serve as
“Referring Title Agent” to the Title Company and shall receive a referral fee
from the Title Company pursuant to a separate agreement with the Title Company;
provided that the Title Company delivers to Buyer an “Insured Closing Protection
Letter” from Lawyers Title Insurance Corporation. The Title Commitment shall
show Seller to be vested with good and marketable and insurable fee simple, or
in the case of the Ground Leased Properties, leasehold, title to the Respective
Premises and fee interest in all improvements and fixtures located on the
Respective Premises, or in the case of the Ground Leased Properties, a fee for a
period of time under the provisions of the Ground Leases, in an amount equal to
the Allocated Purchase Price, free and clear of all Liens (as defined below),
covenants, conditions, and rights-of-way other than the Permitted Exceptions.
Buyer shall be deemed to have waived its right to object to any encumbrance or
other title exception or matter reflected in the Title Commitments and any
matter reflected on the Existing Survey (a “Title Defect”) unless Buyer shall
have given the Seller of the Premises to which the objection relates a specific
written notice of its objection to any such matter that is not a Permitted
Encumbrance (a “Title Notice”) prior to the end of the day that is fifteen (15)
days after the Effective Date (the “Title Review Period”). Upon Buyer’s failure
to timely object to any encumbrance or other title exception or matter reflected
on the respective Title Commitment or the respective Existing Survey, and any
update thereof, such encumbrance or other title exception or matter shall
thereafter be deemed a Permitted Encumbrance. Each Seller shall have the right
to, at its sole option, elect, by written notice given to Buyer (“Seller’s Cure
Notice”) within three (3) Business Days following the conclusion of the Title
Review Period (“Seller’s Notice Period”), to cure or remove the Title Defect
identified by Buyer in Buyer’s Title Notice; provided, however, Seller shall in
all events have the obligation to (i) act in good faith in making such election
and use commercially reasonable efforts to cure any Title Defects that Seller
elects to cure, (ii) specifically remove the Pre-Disapproved Exceptions, and
(iii) remove any new Title Defect that attaches to the Real Property subsequent
to the conclusion of the Title Review Period. The failure of such Seller to
deliver a Seller’s Cure Notice during the Seller’s Notice Period shall be deemed
an election by such Seller not to cure such exceptions. Should such Seller elect
to attempt to cure or remove any objection, such Seller shall have until two
(2) Business Days prior to the Applicable Closing Date (“Cure Period”) in which
to accomplish the cure. In the event Seller elects (or is deemed to have
elected) not to cure or remove any Title Defect, or in any event Seller fails to
cure or remove any Title Defect which Seller agrees or is required to cure
within the Cure Period, then Buyer shall be entitled, as Buyer’s sole and
exclusive remedies, either to (i) upon written demand by Buyer to such Seller
and Escrow Agent, to treat such Sellers Property as an Excluded Property
hereunder, or (ii) waive any Title Defects that Seller has not elected to cure
and close this transaction as otherwise contemplated herein. The failure of
Buyer to provide written notice to Seller within three (3) Business Days
following the expiration of the Seller’s Notice Period waiving any objections
Seller has not elected to cure shall be deemed an election by Buyer to waive
Title Defects under clause (ii) above. The term “Lien(s)” as defined herein
shall mean, with respect to each Seller, liens and other encumbrances,
assessments and/or indebtedness (including the existing mortgage, deeds of
trust, but excluding any Permitted Encumbrances) including without limitation,
labor, materialmens, mechanics’ liens, judgments and federal, state and
municipal tax liens.

(d) New Title Defects. If at anytime prior to the Applicable Closing, Buyer
receives an update or supplement to the Title Commitment or Existing Survey and
such update or supplement discloses one or more Title Defects that are not
Permitted Exceptions (in each case, a “New Title Defect”) and any New Title
Defect is unacceptable to Buyer, Buyer may, within three (3) Business Days after
receiving such update or supplement to the Title Commitment or Existing Survey,
as the case may be, deliver to the applicable Seller another Title Notice with
respect to any New Title Defect only and the process described in Section 4(c)
shall apply thereto.

(e) Intentionally Deleted.

(f) Removal of Liens. In addition to the provisions of Section 4(c), in lieu of
satisfying any liens or encumbrances required to be satisfied under this
Agreement, a Seller may deposit with the Title Company such sum of money or
deliver to the Title Company such customary affidavits and/or certificates as
may be determined by the Title Company as being sufficient to induce the Title
Company (i) to affirmatively insure Buyer and to agree to affirmatively insure
Buyer’s successors and assigns against collection of liens and/or encumbrances
required to be eliminated by such Seller out of or against such Seller’s
Respective Property, and (ii) to omit such liens and encumbrances from any title
insurance policy issued to Buyer and any lenders of Buyer and Buyer’s successors
and assigns and the successors and assigns of such lenders, without additional
charge or premium, and provided further that (a) the Title Company agrees, in
writing, to defend any action commenced by the holder of any lien or encumbrance
so insured against to enforce or collect the same at the sole cost and expense
of the Title Company, in which event such liens and encumbrances shall not be
objections to title and (b) each such Seller obtains Buyer’s consent to such
remedy, which shall be granted, conditioned or denied in Buyer’s sole
discretion.

(g) Intentionally Deleted.

(h) Transfer Restrictions. Each of the parties hereto acknowledges and agrees
that the sale of certain of the Properties is subject to the rights of first
offer, rights of first refusal and other transfer restrictions described with
respect to such Properties on Exhibit “F” attached hereto (the “Transfer
Restrictions”). Seller shall obtain and deliver to Buyer written consents or
waivers from the beneficiaries of such Transfer Restrictions, the form of such
waiver or consent and any changes thereto shall be subject to the approval of
Buyer and Escrow Agent. Seller will send (with a copy to Buyer) such consents
and/or waivers (each a “Transfer Restriction Consent” and each as attached
hereto as composite Exhibit “G”) and shall make written and telephonic requests
of each Transfer Restriction beneficiary to execute such consent and/or waiver
forms. In the event that the applicable Seller cannot fully comply with the
process and requirements for any Transfer Restriction two (2) Business Days
prior to Closing, and the beneficiary of such Transfer Restriction fails to
respond to the request to execute the waiver and/or consent form, and if any
required time period or periods in which said beneficiary may exercise such
rights expire two (2) Business Days prior to the Applicable Closing, then the
applicable Seller shall provide to Buyer and Escrow Agent a written
certification in recordable form of the compliance with the process and
requirements for release or waiver of any Transfer Restriction sufficient for
the Escrow Agent, in the Escrow Agent’s sole discretion, to insure in the Title
Policy relating to such Seller’s Respective Property that said Transfer
Restriction does not apply to or has been waived or deemed waived by the
expiration of the relevant right of first offer or right of first refusal period
with respect to the transfer of the applicable Property to Buyer. Such
certification shall be recorded at the time of the Applicable Closing. In the
event the applicable Seller is unable to obtain the required waiver or consent
from a beneficiary of the Transfer Restrictions or the written evidence of
compliance with the Transfer Restriction provisions pursuant to this
Section 4(h), then at Buyer’s sole discretion, Buyer may have any applicable
Property (or Properties) excluded from the conveyance of the Properties pursuant
to this Agreement, such Property (or Properties) shall be an Excluded Property
for all purposes hereof, and Sellers shall reimburse Buyer for that portion of
expenses and costs incurred by Buyer attributable to the Excluded Properties,
including, without limitation, all attorneys fees and due diligence fees and
costs, which portion of expenses attributable to any Excluded Property shall be
determined by multiplying Buyer’s total accrued and out-of-pocket expenses by a
fraction, the numerator or which consists of the aggregate rentable square feet
of the Excluded Property, and the denominator of which consists of the aggregate
rentable square feet of all the Properties.

5. Possession, Assignment of Agreements and Leases.

(a) Existing Leases. Possession of each Seller’s Respective Premises and
Respective Personal Property is to be given by such Seller to Buyer at the
completion of the Applicable Closing by delivery of the Deed and Bill of Sale
relating thereto, the General Assignment and Assumption Agreement and, as
applicable, the Ground Lease Assignment (as defined in Section 14(a)(x)). At the
Applicable Closing, pursuant to the General Assignment and Assumption Agreement,
each Seller shall assign to Buyer the Existing Leases. During the period from
the date hereof through Closing (or earlier termination of this Agreement or
default by Buyer hereunder), none of the Sellers shall enter into new leases for
portions of the Premises now vacant or for portions of the Premises which may
become vacant, or enter into any amendments of any Existing Leases or consent to
any renewals, extensions or expansions of Existing Leases (other than those to
which the tenant is entitled pursuant to the terms of the Existing Leases)
without first submitting (i) all relevant supporting documentation, as
reasonably determined by Buyer and (ii) a term sheet containing the proposed
material terms of the lease or lease amendment (including any renewal, extension
or expansion as to which the lessor’s consent is required) to Buyer for Buyer’s
approval. If Buyer does not disapprove in writing such proposed lease or
amendment (or renewal, extension or expansion agreement) as described in the
term sheet within five (5) business days of Buyer’s receipt of such term sheet,
Buyer shall be deemed to have approved the proposed lease or amendment (or
renewal, extension or expansion agreement). Notwithstanding anything to the
contrary, Buyer shall have the right to approve the final form of any such
document and provide comments prior to execution thereof. With respect to each
Property, all such new leases and modifications approved or deemed approved by
Buyer (and renewals, extensions or expansions approved or deemed approved by
Buyer or as to which the lessor’s consent is not required) and the presently
existing leases that are listed on Exhibit “H” hereto with respect to such
Property are collectively herein called the “Existing Leases”.

(b) Assignment/Existing Agreements. At each Closing, pursuant to a General
Assignment and Assumption Agreement, the Seller or Sellers conveying Property at
such Closing shall assign to Buyer, to the extent assignable, all of such
Seller’s right, title and interest in, to and under the existing agreements of
such Seller listed on Exhibit “I” hereto (together with any other agreements
entered into by such Seller in accordance with this Section 5(b) hereinafter
collectively called the “Existing Agreements”). During the period from the
Effective Date through the Applicable Closing (or earlier termination of this
Agreement or default by Buyer hereunder), none of the Sellers shall have any
right to enter into new service or maintenance agreements that cannot be
terminated within thirty days without penalty or modify any existing service or
maintenance agreements in any material respect without Buyer’s approval, and
shall be deemed given if Buyer does not disapprove within five (5) business days
of a written request for approval delivered to Buyer. The termination of any of
the Existing Agreements prior to the Applicable Closing by reason of the
expiration of its term or by reason of a default thereunder shall not excuse
Buyer from its obligation to complete the Applicable Closing and to pay the full
Purchase Price.

(c) Terminated Agreements. On or before the end of the Title Review Period,
Buyer may deliver written notice to the Seller (the “Agreement Termination
Notice”) specifying any Existing Agreements with respect to which Buyer requires
Seller deliver notices of termination at the Closing (the “Terminated
Agreements”) whereupon the Terminated Agreements shall not be assigned to, nor
assumed by, the Buyer. To the extent that any Terminated Agreements may not be
terminated upon thirty (30) days notice and require payment of a penalty or
premium for cancellation, the Buyer shall be solely responsible for the payment
of any such cancellation fees or penalties. If Buyer fails to deliver the
Agreement Termination Notice on or before the expiration of the Title Review
Period, there shall be no Terminated Agreements and the Buyer shall assume all
Existing Agreements at the Closing. Notwithstanding anything to the contrary set
forth in this section, prior to the Closing the Seller shall terminate any and
all management agreements and employment agreements pertaining to the Properties
and that certain agreement for janitorial services at the Largo Medical Arts
Building referenced and contemplated by an Interoffice Memorandum dated
January 1, 2005, from Amy Lynton to Janitorial File-TST Tampa.

6. Apportionments.

(a) Generally. Lienable water and sewer rentals, sums paid to or paid or payable
by any Seller under the Existing Agreements, license, permit and inspection
fees, and rentals, sales tax and other sums paid to and received by any Seller
under the Existing Leases, the Ground Leases and otherwise shall be apportioned
as of the Applicable Closing Date between Buyer and such Seller so that Sellers,
with respect to each of their Respective Properties, shall be responsible for
those items of expense and credited with those items of income that are
attributable to the period before the Applicable Closing Date and Buyer shall be
responsible for those items of expense and credited with those items of income
that are attributable to the period on or after the Applicable Closing in
accordance with the terms of this Section 6.

(b) Rent. Rent, including, without limitation, fixed rent, prepaid rent,
percentage rent, if applicable, and additional rent (including, but not limited
to, such sums which are to be paid by tenants under Existing Leases with respect
to common area expenses, operating expenses or additional charges of any other
nature and including, but not limited to, Ground Lease rent if applicable),
shall be apportioned as of the Applicable Closing Date in accordance with the
provisions of this Section 6. With respect to any rent arrearages arising under
the Existing Leases for the period prior to the Applicable Closing Date, Buyer
shall pay to the Seller on the Effective Date hereof any rent or payment
actually collected after the Applicable Closing, less any costs of collection,
which is designated as applicable to the period preceding the Applicable Closing
Date. All rent under the Existing Leases collected by Buyer after the Applicable
Closing that is not so designated shall be applied first to the current month’s
rent, then to then to unpaid rent accruing on or after the Applicable Closing
Date, and then to unpaid rent accruing prior to the Applicable Closing Date.
During the twelve (12) month period following the Applicable Closing, Buyer
shall use its commercially reasonable efforts to recover any rent (or other
tenant charge) arrearages in respect of the period prior to the Applicable
Closing Date, provided that Buyer shall not be required to incur any expenses
over and above Buyer’s own regular collection expenses or commence any legal or
equitable remedies in connection therewith and such efforts shall be limited to
rent arrearages of not more than thirty (30) days.

(c) Leasing Costs. Each Seller shall pay all leasing commissions and Tenant
Costs (as defined below) in connection with all Existing Leases entered into by
such Seller prior to the Effective Date to the extent unpaid as of the
Applicable Closing. Each Seller shall provide Buyer with invoices and evidence
of payment of such costs or Buyer shall receive a credit for such costs at the
Applicable Closing. Each Seller, with respect to its Respective Premises, shall
indemnify, defend and hold Buyer harmless with respect to all installments of
such leasing commissions and Tenant Costs for which such Seller is responsible
under the terms of this Agreement. Each Seller shall receive a credit at the
Closing for all “pro-rata” leasing commissions and Tenant Costs previously paid
by Seller with respect to all new leases and renewals, extensions or expansions
of the Existing Leases that are approved by Buyer pursuant to this Agreement,
which approval included approval of the Tenant Costs and entered into (or, in
the case of renewals, extensions and expansions, exercised) on or after the
Effective Date. Buyer shall indemnify, defend and old each of Seller’s harmless
with respect thereto. Sellers “pro-rata” share shall be equal to a fraction
which has as its numerator the number of months left in the base term of the
Existing Lease after the Applicable Closing Date and which has as its
denominator the number of months in the base term of the Existing Lease.
Notwithstanding anything to the contrary and except with respect to any new
leases approved by Buyer under the terms of this Agreement, to the extent that
any free rent, abatements or other unexpired concessions under any Existing
Leases (collectively, “Abatements”) apply to any period after the Applicable
Closing Date, Buyer shall receive a credit against the Purchase Price for the
amount of any such Abatements from each Seller with respect to its Respective
Premises. As used in this Agreement, the phrase “Tenant Costs” shall mean, with
respect to each Seller’s Respective Premises, any payments agreed to be paid by
landlord under the Existing Leases to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including, without
limitation, tenant improvement costs (exclusive of those described in
Section 2(d) hereof) and, if the lease so provides, moving costs, design costs
incurred by the tenant, lease buyout costs and similar tenant inducement costs.

(d) Other Apportionments. All operating expenses (including all charges under
the Existing Agreements assumed by Buyer and other operation and maintenance
expenses and other recurring costs of the Respective Premises of each Seller)
shall be prorated, and as to each service provider, operating expenses payable
or paid to such service provider in respect to the billing period of such
service provider in which the Closing occurs (the “Current Billing Period”),
shall be prorated on a per diem basis based upon the number of days in the
Current Billing Period prior to the Closing and the number of days in the
Current Billing Period from and after the Closing, and assuming that all charges
are incurred uniformly during the Current Billing Period. If actual bills for
the Current Billing Period are unavailable as of the Closing, then such
proration shall be made on an estimated basis based upon the most recently
issued bills, subject to readjustment upon receipt of actual bills.

(e) Taxes.

(i) Taxes. All real estate taxes accruing and attributable to the Premises of
any Seller that have been established by the applicable taxing authority prior
to the Closing and all penalties and interest thereon shall be paid by such
Seller at or before the Applicable Closing. Any taxes or assessments in respect
of such Premises accruing and attributable to the period after the Applicable
Closing shall be the responsibility of Buyer and such Seller shall have no
further liability for such taxes or assessments. With respect to the Premises of
each Seller, Buyer shall receive a credit against the Allocated Purchase Price
paid at the Applicable Closing for all real estate taxes collected from tenants
of such Seller’s Respective Property since the due date of the last installment
of such taxes. In the event the real estate taxes for the year of the Applicable
Closing are unknown, the tax proration shall be based upon one hundred and ten
percent (110%) of such real estate taxes for the prior year and, at the request
of either party, reprorated and adjusted when the tax bill for the year of
Closing is received and the actual amount of real estate taxes is known.

(ii) Notwithstanding anything contained in Section 6(e)(i) above, no Seller
assumes any liability for any portion of such real estate taxes that is payable
directly by a tenant of any Premises to the taxing authority. Each Seller
expressly reserves the right to commence and conduct, at its sole cost and
expense, any tax certiorari or reduction proceedings relating to its Respective
Premises in respect of the real estate tax years prior to 2008 for which it has
any liability hereunder provided that each such Seller provides Buyer with
copies of all communications with the applicable taxing authority. All net tax
refunds and credits attributable to any period prior to the Closing which each
Seller has paid or for which such Seller has given a credit to Buyer shall
belong to and be the property of such Seller, provided, however, that any such
refunds and credits that are the property of tenants under Existing Leases shall
be promptly remitted by each Seller directly to such tenants or to Buyer for the
credit of such tenants. All net tax refunds and credits attributable to any
period subsequent to the Closing shall belong to and be the property of Buyer.
Buyer agrees to reasonably cooperate with each Seller in all such proceedings.

(f) Intentionally Deleted.

(g) CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each
Existing Lease for the “CAM Lease Year” (as defined below) in which Closing
occurs, which portion shall be equal to the actual CAM Charges incurred during
the party’s respective periods of ownership of each Property during the CAM
Lease Year. As used herein, the term “CAM Lease Year” means the twelve
(12) month period as to which annual CAM Charges are owed under each Existing
Lease. Five (5) days prior to Closing each Seller shall submit to Buyer an
itemization of its actual CAM Charges operating expenses through such date and
the amount of CAM Charges received by each Seller as of such date, together with
an estimate of CAM Charges to be incurred to, but not including, the Closing. In
the event that the Seller has received CAM Charges payments in excess of its
actual CAM Charges operating expenses, the Buyer shall be entitled to receive a
credit against the Purchase Price for the excess. In the event that each Seller
has received CAM Charges payments less than its actual CAM Charges operating
expenses, to the extent that the Existing Leases provide for a “true up” at the
end of the CAM Lease Year, each Seller shall be entitled to receive any deficit
to the extent the Buyer has received such deficit amount from any true up with
the tenant. Upon receipt by either party of any CAM Charge true up payment from
a tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, each Seller shall deliver to the Buyer at Closing records of all of
the Seller’s CAM Charge expenditures.

(h) Closing Adjustments. For each Closing, the Escrow Agent shall prepare a
closing statement, which Buyer and the respective Seller shall approve (the
“Closing Statement”) on the basis of the Existing Leases, Existing Agreements,
real estate taxes and other sources of income and expenses, and shall deliver
information to Escrow Agent to include on such Closing Statement on or prior to
the Applicable Closing Date. The Closing Statement and the apportionments and/or
prorations reflected therein shall be based upon actual figures to the extent
available. If any of the apportionments and/or prorations cannot be calculated
accurately based on actual figures on the Applicable Closing Date, then (other
than with respect to the determination of real estate taxes and operating
expenses that shall be computed as set forth in Section 6(d) and Section 6(e)
above) they shall be calculated based on Sellers’ and Buyer’s good faith
estimates thereof, subject to reconciliation as hereinafter provided.

(i) Post-Closing Reconciliation. If there is an error on the Closing Statement
or, if after the actual figures are available as to any items that were
estimated on the Closing Statement (including, without limitation, real estate
taxes that were computed in accordance with Section 6(e) above), it is
determined that any actual proration or apportionment varies from the amount
thereof reflected on the Applicable Closing Statement, the proration or
apportionment for such item shall be adjusted based on the actual figures as
soon as feasible but not later than twelve (12) months after the Closing Date.
Any party owing another party a sum of money based on such subsequent
proration(s) shall pay said sum to such other party within thirty (30) days of
the date of such determination.

(j) Tenant Security Deposits; Prepaid Rents. At the Applicable Closing, each
Seller shall deliver, or cause its property manager to deliver, to Buyer (or
give Buyer a credit for), without consideration, all deposits, including,
without limitation, all prepaid rentals, damage, and other tenant charges and
security deposits (including any portion thereof which may be designated as
prepaid rent) under the Existing Leases, if and to the extent that such deposits
are in Seller’s actual possession or control and have not been otherwise applied
by each Seller to any obligations of any tenants under the Existing Leases and
any interest earned thereon which by law or the terms of the Existing Leases
could be required to be paid or refunded to tenants, shall be assigned to Buyer
and either delivered to Buyer or, at Buyer’s option, credited to Buyer against
the Purchase Price, and upon the Closing, Buyer shall assume full responsibility
for all security deposits to be refunded to the tenants under the Existing
Leases (to the extent the same are required to be refunded by the terms of such
Existing Leases). In the event that any security deposits are in a form other
than cash (the instrument constituting such security deposits shall be known as,
the “Non-Cash Security Deposits”), each Seller will, at Closing cause Buyer to
be named as beneficiary under the Non-Cash Security Deposits. Buyer will not
receive a credit against the Purchase Price for such security deposits. In the
event that Buyer cannot be named the beneficiary under the Non-Cash Security
Deposits as of the Closing Date, a cash escrow equal to the amount of the
Non-Cash Security Deposit will be established at the Closing until the Non-Cash
Security Deposits are reissued in Buyer’s name. Prior to such time of reissue,
Buyer shall be entitled to draw from such cash escrow in the event the terms of
the relevant lease entitle the Buyer, as landlord, to draw on the Non-Cash
Security Deposit.

(k) Utility Readings. Each Seller shall use reasonable efforts to obtain
readings of the water and electric meters, if any, on its Respective Premises to
a date no sooner than ten (10) days prior to the Applicable Closing Date. At or
prior to the Applicable Closing, each Seller, with regard to its Respective
Premises, shall pay all charges based upon such meter readings. However, if
after reasonable efforts of any such Seller it is unable to obtain readings of
any meters prior to the Applicable Closing, such Applicable Closing shall be
completed without such readings and upon the obtaining thereof after Closing,
such Seller shall pay the charges incurred prior to the Applicable Closing as
reasonably determined by such Seller and Buyer based upon such readings.

(l) Intentionally Deleted.

(m) Survival. The provisions of this Section 6 shall survive the Closings and
delivery of the Deeds.

7. Closing Costs.

(a) Buyer’s Costs. Buyer shall pay (i) the costs of its counsel, inspecting
architects, engineers and other professionals and consultants, if any, hired,
retained or engaged by Buyer or any affiliate of Buyer, (ii) any recording and
filing fees relating to the transfer of such Seller’s Respective Property
(iii) any mortgage tax, and (iv) one-half of any escrow charges imposed by the
Escrow Agent, and (v) all Title Company charges and premiums incurred in
connection with any mortgagee policy and endorsements.

(b) Sellers’ Costs. Each Seller, with respect to its Respective Premises, shall
pay (i) the costs of its counsel and other professionals and consultants
(including, without limitation, Cain Brothers), if any, hired, retained or
engaged by such Seller or any affiliate of such Seller, (ii) the costs of the
Surveys ordered pursuant to Section 4(b), (iii) all title Company charges and
premiums incurred in connection with the owners’ policies with extended coverage
in the full amount of the total consideration for each Property and
endorsements, (iv) state and local transfer taxes and deed stamps, and
(v) one-half of any escrow charges imposed by the Escrow Agent.

8. Assessmentss.

(a) Assessments. With respect to each Seller’s Respective Premises, Seller shall
pay (or give Buyer a credit for) all unpaid installments or assessments which
are assessed against the Respective Premises for periods prior to the Applicable
Closing, but becoming due on or after the Applicable Closing Date in respect of
assessments against any of such Premises or any part thereof for improvements,
services, maintenance or other work (including any fines, interest or penalties
thereon due to the non-payment thereof), and shall indemnify, defend and save
the Buyer of such Premises harmless from any claims therefor or any liability,
loss, cost or expenses arising therefrom. With respect to each Seller’s
Respective Premises, Seller shall pay all unpaid installments or assessments
becoming due prior to the Applicable Closing Date in respect of assessments
against any of such Premises or any part thereof for improvements, services,
maintenance or other work (including any fines, interest or penalties thereon
due to the non-payment thereof), and shall indemnify, defend and save the Buyer
harmless from any claims therefor or any liability, loss, cost or expenses
arising therefrom. As used herein, the terms installments or assessments shall
include any amounts levied or assessed against Seller’s Respective Premises by
any entity having jurisdiction over such Premises including, without limitation,
governmental entities, nongovernmental entities, condominium associations,
master associations or special purpose districts or entities..

(b) Survival. The provisions of this Section 8 shall survive the Closings and
delivery of the Deeds.

9. Sellers’ Representations.

(a) Representations. Each Seller hereby represents to Buyer, as of the date
hereof and as of the Applicable Closing by appropriate certificate to Buyer, and
as applicable to such Seller’s Respective Property, as follows:

(i) Organization and Authorization. Such Seller is duly organized and validly
existing under the laws of its state of organization and has all requisite
limited liability company or partnership, as applicable, power and authority to
carry on its business as now conducted. Such Seller has full power and authority
to enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by such Seller have been
duly and validly authorized by all necessary action on the part of such Seller
and all required consents and approvals have been duly obtained and will not
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, agreement or instrument to which such Seller is a party or
otherwise bound. This Agreement is a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

(ii) Intentionally Deleted.

(iii) No Condemnation. There are no existing or, to such Seller’s knowledge,
pending condemnation proceedings affecting such Seller’s Respective Premises.

(iv) Existing Leases. To such Seller’s knowledge, (A) the information with
respect to the Existing Leases set forth in Exhibit “H” hereto is true, correct
and complete in all material respects and (B) neither such Seller, nor any
tenant under any Existing Lease, is in default under any Existing Lease. Such
Seller has not given to any tenant any written notice of default under any of
the Existing Leases that remains uncured. Such Seller represents that (1) at the
time of the Applicable Closing, such Seller shall have accepted no prepayment of
rent or other payments under any of the Existing Leases (except for rental for
the current month and payments that are required to be made in advance pursuant
to the terms and provisions of the Existing Leases) in advance for more than one
month and no rent, prepaid rent, cash security deposit or security deposit in a
form other than cash are held by such Seller, except the deposits described on
Exhibit “J” and rent for the current month, (2) at the time of the Applicable
Closing, such Seller shall not have terminated any of the Existing Leases by
agreement with the tenant (except by reason of a default by the tenant
thereunder or except for notices given to indicate the landlord’s intention not
to permit the term of the lease to continue or be renewed for an additional
term), (3) such Seller has or will deliver to Buyer true, correct and complete
in all material respects (including all material amendments thereto) copies of
all Existing Leases, (3) except as disclosed on Exhibit “H”, the Existing Leases
contain no free rent period, rental concession, rental abatement or other
benefit granted to tenants under the Existing Leases which extend beyond the
Applicable Closing Date, (4) there are no options or rights to renew, extend or
terminate the Existing Leases or expand any Existing Lease premises, except as
shown in the Rent Roll and the Leases, (5) no brokerage commission or similar
fee is due or unpaid by such Seller with respect to any Existing Leases, and
there are no written or oral agreements that will obligate Buyer, as such
Seller’s assignee, to pay any such commission or fee under any Existing Leases
or extension, expansion or renewal thereof, and (6) the Existing Leases and any
guaranties thereof are in full force and effect, and are subject to no defenses,
setoffs or counterclaims for the benefit of the tenant’s therunder.

(v) Tenant Improvements. Each Seller (A) has paid, or shall have paid as of the
Applicable Closing, all Tenant Costs incurred by such Seller on or prior to the
Applicable Closing Date, including, without limitation, such costs associated
with any and all tenancies for which Tenant Costs are currently in process in
accordance with Section 6(c), and (B) has completed or will complete all tenant
improvements to be performed in connection with the Tenant Costs incurred prior
to the Applicable Closing Date, except that the tenant improvements set forth on
Exhibit “D” shall be completed in accordance with Section 2(d).

(vi) Litigation. Other than as set forth on Exhibit “K”, no litigation, whether
legal or administrative or in mediation or arbitration, is pending or, to
Seller’s knowledge, threatened, at law or in equity, against Seller and
affecting any portion of Seller’s Respective Property, and there are no
judgments, decrees or orders entered on a suit or proceeding against Seller or
an adverse decision which might or does affect any portion of the Seller’s
Respective Property, or which seeks to restrain, prohibit, invalidate, set
aside, rescind, prevent or make invalid the transactions contemplated hereby.

(vii) Possession. Such Seller has not granted to any party any license, lease,
or other right relating to the use or possession of such Seller’s Respective
Premises or any part thereof, except tenants under the Existing Leases.

(viii) Purchase Rights. Except as set forth on Exhibits “E” and Exhibit “F”,
such Seller has not granted to any person or entity any options or other
agreements of any kind, whereby any person or entity other than Buyer will have
acquired or will have any right to acquire title to all or any portion of such
Seller’s Respective Premises.

(ix) Existing Agreements. Other than the Existing Agreements, such Seller has
not entered into any contracts, subcontracts, arrangements, licenses,
concessions, easements, or other agreements, either recorded or unrecorded,
written or oral, affecting all or any portion of the Respective Property. Seller
has not delivered or received any notice alleging any default in the performance
or observance of any of the covenants, conditions or obligations to be kept,
observed or performed under any of the Existing Agreements. Such Seller has
delivered to Buyer a true, correct and complete copy of each of the Existing
Agreements (including all amendments thereto). The copies of the Existing
Agreements delivered to or made available to Buyer are true, correct and
complete in all material respects.

(x) Municipal Assessment/Notices. Such Seller represents to Buyer that (A) there
are no outstanding unpaid municipal assessment notices against such Seller’s
Respective Premises, (B) all municipal improvements that were completed between
the date of such Seller’s acquisition of title to such Seller’s Respective
Premises and the date hereof and with respect to which such Seller’s Respective
Premises can be assessed have been paid in full and (C) it has not received any
written notice from any public authority concerning the existence of any
presently uncorrected violation of any ordinance, public regulation or statute
of any municipal, state or federal government or agency with respect to such
Seller’s Respective Premises.

(xi) Violations. To such Seller’s knowledge, there are no violations of any
federal, state, local or other applicable governmental or judicial law, order,
rule or regulation (including, without limitation, the U.S. Americans With
Disabilities Act) relating to such Seller’s Respective Property and such Seller
has not received notice from any governmental entity or instrumentality
indicating that such Seller’s Respective Premises violate or fail to comply with
any federal, state, local or other applicable governmental or judicial law,
order, rule or regulation.

(xii) Solvency. As of the date hereof, such Seller is financially solvent, able
to pay its debts as they mature and possessed of sufficient working capital to
perform its obligations hereunder.

(xiii) Ground Lease. Each seller of a Ground Leased Property` represents and
warrants that a true and complete copy of the Ground Lease relating to its
Respective Premises has been made available to Buyer. To the knowledge of such
Seller (i) there exists no default (or event, condition or act that with the
giving of notice or lapse of time, or both, would become a default) of a party
under such Ground Lease, (ii) such Ground Lease is in full force and effect and
(iii) all rents, additional rents and sums payable pursuant to such Ground Lease
that were or are due and payable have been paid. Each applicable Seller., as the
lessee under a Ground Lease, is the owner of the fee simple interest in all
improvements located on the real property subject to the reversionary interest
of any Ground lessor, except for such furniture, fixtures and equipment owned by
a tenant of such Seller.

(xiv) Sales Tax. Such Seller has timely paid all sales tax due and payable under
any and all of the Existing Leases.

(xv) No Conflicts. The execution and delivery by such Seller of, and the
performance of and compliance by such Seller with, the terms and provisions of
this Agreement, do not (1) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, such Seller’s
Articles of Organization, Operating Agreement of Partnership Agreement, as
applicable, or any other agreement or instrument to which such Seller is a party
or by which all or any part of each Respective Property is bound, (2) violate
any restriction, requirement, covenant or condition to which all or any part of
each Respective Property is bound, (3) to the knowledge of such Seller,
constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance or rule applicable to such Seller or the Respective
Property, (4) constitute a violation of any judgment, decree or order applicable
to such Seller or specifically applicable to the Respective Property, or
(5) require the consent, waiver or approval of any third party

(xvi) Compliance with Laws and Environmental Conditions. Except as previously
disclosed to Buyer in those prior reports described on Exhibit “T”, such Seller
has not received any written notice from any governmental or quasi-governmental
authority of any violations of any applicable federal, state or local laws,
statutes, rules, regulations, ordinances, orders or requirements (collectively,
“Laws”) noted or issued by any governmental authority having jurisdiction over
or affecting each Respective Property, including, without limitation, Laws
relating to “Hazardous Materials”. For purposes of this Agreement, “Hazardous
Materials” are substances defined as: “toxic substances,” “toxic materials,”
“hazardous waste,” “hazardous substances,” “pollutants,” or “contaminants” as
those terms are defined in the Resource, Conservation and Recovery Act of 1976,
as amended (42 U.S.C. § 6901 et. seq.), the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et. seq.),
the Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801 et.
seq.), the Toxic Substances Control Act of 1976, as amended (15 U.S.C. § 2601
et. seq.), the Clean Air Act, as amended (42 U.S.C. § 1251 et. seq.) and any
other federal, state or local law, statute, ordinance, rule, regulation, code,
order, approval, policy and authorization relating to health, safety or the
environment; asbestos or asbestos-containing materials; lead or lead-containing
materials; oils; petroleum-derived compounds; pesticides; or polychlorinated
biphenyls. No part of the Respective Property has been previously used by such
Seller, or to the knowledge of such Seller, by any other person or entity, for
the storage, manufacture or disposal of Hazardous Materials, except as may be
disclosed in those prior reports described on Exhibit “T”. Except as previously
disclosed to Buyer in those prior reports described on Exhibit “T”, to the
knowledge of such Seller, there are no underground storage tanks of any nature
located on any of the Respective Property. Those prior reports described on
Exhibit “T” are all the reports in such Seller’s possession or control dealing
with environmental matters relating to the Respective Property.

(xvii) FIRPTA. Such Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

(xviii) OFAC. Such Seller is not a “Prohibited Person” (as defined below). As
used herein, a “Prohibited Person” is (i) a person or entity that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (the “Executive
Order”), (ii) a person or entity owned or controlled by, or acting for or on
behalf of any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order, (iii) a person or entity that
is named as a “specially designated national” or “blocked person” on the most
current list published by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac, (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC, or (v) a person or entity that is affiliated with any person or entity
identified in clauses (i), (ii), (iii) and/or (iv) of this Section 9(a)(xviii).

(xix) Employees. There are no on-site employees of such Seller at the each
Respective Property, and following the Closing, Buyer shall have no obligation
to employ or continue to employ any individual employed by such Seller or its
affiliates in connection with each Respective Property.

(xx) Intentionally Omitted.

(xxi) Personal Property. Each Seller has good title to all their Respective
Personal Property and the execution and delivery to Buyer of the Bill of Sale
shall vest good title to all of the Respective Personal Property in Buyer, free
and clear of liens, encumbrances and adverse claims.

(xxii) Operating Statements. The operating statements for each Respective
Property furnished to Buyer in connection with or pursuant to this Agreement
(a) are the only operating statements for such Respective Property for the
operating period to which they relate that have been prepared by or for such
Seller (b) accurately reflect the financial condition of such Respective
Property as of the date thereof and (c) do not fail to state any material
liability, contingent or otherwise, or any other facts the omission of which
would be misleading.

(xxiii) Rights. Neither such Seller nor to such Seller’s knowledge any previous
owner of the Respective Property has, except by operation of law, sold,
transferred, conveyed, or entered into any agreement regarding “air rights,”
“excess floor area ratio,” or other rights or restrictions relating to the
Respective Property except as otherwise expressly set forth in the Title Policy
for the Respective Property.

(xxiv) Due Diligence Items. To such Seller’s knowledge, the Initial Due
Diligence Materials provided to Buyers constitute all of the material documents,
information, data, reports or written materials that are related to each
Respective Property in Seller’s possession, control or known to Seller and to
Seller’s knowledge, do not contain any material inaccuracies.

(xxv) Assessments. Seller represents to Buyer that (A) there are no outstanding
unpaid installment or assessment notices or installments or assessments against
such Seller’s Respective Premises, (B) all installments and assessments that
have been levied or assessed have been paid in full, and (C) Seller has not
received any written notice from any governmental entities, nongovernmental
entities, condominium associations, master associations or special purpose
districts concerning the existence of any presently uncorrected violation of any
ordinance, public regulation, statute of any municipal, state or federal
government or agency, or restriction, covenant or rule encumbering or governing
such Seller’s Respective Premises. As used herein, the terms installments or
assessments shall include any amounts levied or assessed against Seller’s
Respective Premises by any entity having jurisdiction over such Premises
including, without limitation, governmental entities, nongovernmental entities,
condominium associations, master associations or special purpose districts or
entities.

(b) Sellers’ Knowledge. All references in this Section 9 or elsewhere in this
Agreement and/or in any other document or instrument executed by such Seller in
connection with or pursuant to this Agreement to “Seller’s knowledge” or “to the
knowledge of Sellers” and words of similar import shall refer solely to facts
within the actual, current knowledge of Rance M. Sanders and David Baylot (the
“Designated Representatives”). Seller hereby represents and warrants that the
Designated Representatives have knowledge of the day-to-day operations of each
of the Respective Premises, which shall not be construed to refer to the
knowledge of any other employee, officer, director, shareholder or agent of any
Seller or any affiliate of any Seller, and the Designated Representatives are
the persons who would, in the ordinary course of their responsibilities as a
principal and agent of such Seller, receive notice from other principals, agents
or employees of such Seller or from other persons or entities of any of the
matters described in the representations and warranties in this Agreement which
are limited by the knowledge of such Seller. Notwithstanding anything to the
contrary contained herein, neither Rance M. Sanders and David Baylot, nor any of
their respective agents, representatives or designees shall be personally liable
for any inaccuracy or breach by any Seller of the representations and warranties
contained in this Section 9 and any inquiries into any matters pertaining to
this Section 9.

10. Delivery of Due Diligence Documents.

(a) Sellers’ Deliveries. Each Seller, with respect to its Respective Property,
shall furnish or make available to Buyer the Initial Due Diligence Materials (as
defined in Section 20(c)(ii)) within its possession or control within three
(3) Business Days following the execution of this Agreement.

(b) NO WARRANTY. NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 10 TO THE
CONTRARY, BUYER ACKNOWLEDGES AND UNDERSTANDS THAT SOME OF THE MATERIALS
DELIVERED BY EACH SELLER HAVE BEEN PREPARED BY PARTIES OTHER THAN SUCH SELLER OR
SUCH SELLER’S CURRENT PROPERTY MANAGER. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT OR ANY OTHER DOCUMENT EXECUTED BY BUYER AND DELIVERED IN CONNECTION
WITH THE CLOSING, NONE OF THE SELLERS MAKE ANY REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE COMPLETENESS, CONTENT OR ACCURACY OF
THE DELIVERED MATERIALS WHICH WERE NOT PREPARED BY SUCH SELLER.

(c) Delivery of Reports. In the event that Buyer terminates this Agreement or a
property is considered an Excluded Property, then Buyer shall, with respect to
each Seller’s Property provide to such Seller, within five (5) Business Days
following such termination or exclusion, at no cost to such Seller, copies of
all third party reports, investigations and studies, other than economic
analyses (collectively, the “Buyer Reports” and individually, a “Buyer Report”)
prepared for Buyer in connection with its due diligence review of the
Properties, including, without limitation, any and all Buyer Reports involving
zoning or entitlements, structural or geological conditions, environmental,
hazardous waste or hazardous substances contamination of the Property, if any.
The Buyer Reports will be delivered to such Seller without any representation or
warranty as to the completeness or accuracy of the Buyer Reports or any other
matter relating thereto.

11. Buyer Representations. Buyer hereby represents to each Seller, as of the
date hereof and as of the date of the Applicable Closing relating to such
Seller, as follows:

(a) Organization. Buyer is a corporation, duly organized and validly existing
under the laws of the State of Virginia, and has all requisite power and
authority to carry on its business as now conducted.

(b) Authorization. This Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Buyer has taken all necessary action to authorize and approve the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement.

(c) Pending Litigation. No litigation, whether legal or administrative or in
mediation or arbitration, is pending or, to Buyer’s knowledge, threatened, at
law or in equity, against Buyer which would prevent Buyer from performing its
obligations pursuant to this Agreement, and there are no judgments, decrees or
orders entered on a suit or proceeding against Buyer or an adverse decision
which might or does adversely affect Buyer’s ability to perform its obligations
pursuant to, or the rights of any Seller under, this Agreement, or which seeks
to restrain, prohibit, invalidate, set aside, rescind, prevent or make invalid
the transactions contemplated hereby.

(d) No Conflicts. To Buyer’s knowledge, the execution and delivery of this
Agreement and the performance by Buyer of its obligations hereunder do not and
will not conflict with or violate any federal, state or local law, rule,
judgment, regulation, order, writ, injunction or decree of any court or
governmental or quasi-governmental entity with jurisdiction over Buyer, or any
decision or ruling of any arbitrator to which Buyer is a party or by which Buyer
is bound.

As used herein or elsewhere in this Agreement and/or in any other document or
instrument executed by Buyer in connection with or pursuant to this Agreement to
“Buyer’s knowledge” or “to the knowledge of Buyer” and words of similar import
shall refer solely to facts within the actual (and not constructive or imputed),
current knowledge of Danny Prosky, without duty of investigation or inquiry (the
“Designated Representative”). Notwithstanding anything to the contrary contained
herein, neither the Designated Representative, nor any of the Designated
Representative’s agents, representatives or designees, shall be personally
liable for any inaccuracy or breach by Buyer of the representations and
warranties contained herein or elsewhere in this Agreement and/or any other
document or instrument executed by Buyer in connection with our pursuant to this
Agreement.

12. Conditions Precedent to Closing.

(a) Buyer shall not be obligated to close with respect to a Seller’s Respective
Property under this Agreement unless such Property is not an Excluded Property
and unless each of the following conditions shall be satisfied or waived by
Buyer on or prior to the Applicable Closing Date with respect to such Property
(each of the following, a “Buyer’s Condition” and collectively, the "Buyer’s
Conditions”):

(i) Title Policy. The Title Company shall be unconditionally obligated and
prepared to issue, upon payment of the title premium therefor, a title insurance
policy, in current ALTA owner’s or leasehold, as applicable, extended coverage
form and without creditor’s rights, arbitration and general exceptions, with
respect to the Premises of such Seller in the amount of the Purchase Price
allocable to such Premises in accordance with the Title Commitment subject only
to the Permitted Encumbrances and otherwise as described in and in accordance
with Section 4(a) of this Agreement (the “Title Policy”).

(ii) Accuracy of Representations. The representations and warranties made by the
Seller of such Respective Property in this Agreement shall be true and correct
in all material respects as of the Applicable Closing Date.

(iii) Compliance with Covenants. The Seller of such Respective Property shall
have performed all of its other material obligations required to be performed by
such Seller under this Agreement as of the Applicable Closing Date.

(iv) Consents and Approvals. The Seller of such Respective Property shall have
obtained all appropriate consents and approvals necessary for consummation of
the transactions contemplated by this Agreement including the Transfer
Restriction Consents.

(v) Tenant Estoppel Certificates. The Sellers shall have delivered to Buyer, at
least seven (7) days before the Applicable Closing, a written statement dated no
more than thirty (30) days from the Applicable Closing from (A) each tenant
occupying in excess of 2,000 square feet (“Required Tenants”) and (B) other
tenants occupying an aggregate of no less than eighty percent (80%) of the
square feet of the total rentable square footage of the Premises occupied by
tenants under the Existing Leases (the “Estoppel Percentage”), in substantially
the form of, and as qualified by, the form of tenant estoppel certificate set
forth on Exhibit “L” attached hereto and made a part hereof (“Tenant Estoppel
Certificate”). Should any of the Tenant Estoppel Certificates (i) contain a
material discrepancy (as determined by Buyer in Buyer’s good faith business
judgment) from the Rent Roll prepared by Seller and given to Buyer pursuant to
this Agreement or from the applicable Existing Lease, (ii) disclose an alleged
material breach (as determined by Buyer in Buyer’s good faith business judgment)
by Seller, as landlord, under any Existing Lease, or (iii) disclose an
unsatisfactory condition (as determined by Buyer in Buyer’s good faith business
judgment) not discovered by Buyer during the Inspection Period, then Buyer may
disapprove the Tenant Estoppel Certificates and elect to treat the Respective
Premises as an Excluded Property hereunder, by giving written notice of its
disapproval within three (3) Business Days after receipt of the Tenant Estoppel
Certificates. If Buyer does not give written notice of its disapproval of the
Tenant Estoppel Certificates within such three (3) Business Day period, then
Buyer shall be deemed to have approved of the Tenant Estoppel Certificates. In
determining whether the Estoppel Percentage has been satisfied, Buyer agrees not
to object to (i) any non-material (as determined in Buyer’s reasonable judgment)
qualifications or modifications which a tenant may make to the form of Tenant
Estoppel Certificate and (ii) any modification to a Tenant Estoppel Certificate
to conform it to the form of tenant estoppel the tenant is required to give
under its lease. As to the twenty (20%) percent of the Premises for which Tenant
Estoppel Certificates were not obtained, the Seller of each Respective Premises
shall execute estoppel certificates, in substantially the form of Exhibit “L”
hereto (“Landlord Estoppel Certificate”). If, after delivery of the Landlord
Estoppel Certificate, a Tenant Estoppel Certificate is delivered for a tenant
covered under the Landlord Estoppel Certificate, such Tenant Estoppel
Certificate shall supersede and replace any statements made by landlord with
respect to such tenant or the applicable lease in the Landlord Estoppel
Certificate, and such Seller shall have no liability hereunder with respect to
any representations or information set forth in the Landlord Estoppel
Certificate with respect to such tenant. If any tenant of a Property indicates
in its Tenant Estoppel Certificate that it has a claim which would entitle it to
set-off the amount of the claim against rent due under its lease and the amount
of such claim is ascertainable, the Seller of such Property shall give Buyer a
credit against the Allocated Purchase Price in the amount of the claim or to
deliver an indemnity, reasonably acceptable to Buyer, with respect thereto, in
which event, Buyer may, in its sole discretion, either complete the Applicable
Closing with respect to such Property and take subject to such claim or
terminate this Agreement. Notwithstanding the foregoing provisions of this
Section 12(a)(v), each Seller agrees to request a Tenant Estoppel Certificate
from each of the tenants under the Existing Leases.

(vi) REA/Association Estoppel Certificate. Each Seller shall use commercially
reasonable efforts to obtain and deliver to Buyer no later than seven (7) days
prior to the Applicable Closing, estoppel certificates from all parties to or
owners of property subject to any reciprocal construction, easement, operating
or similar agreement affecting each Respective Property and from the declarant,
architectural committee and/or association, as applicable, under any declaration
of covenants, conditions or restrictions affecting each Respective Property (the
"REA/Association Estoppel Certificate”), in all cases on forms provided by (or
otherwise approved by) Buyer dated no more than thirty (30) days prior to the
Applicable Closing. The matters certified in the REA/Association Estoppel
Certificate and any modifications to the same shall be subject to Buyer’s
reasonable approval. Should Seller not obtain a satisfactory REA/Association
Estoppel Certificate in accordance with this Section, then Buyer may elect to
treat the Respective Premises as an Excluded Property hereunder, by giving
written notice to Seller prior to the Applicable Closing.

(vii) Condominium Termination. Each Seller of the Jacksonville Properties shall
deliver, promptly upon the request of either the Title Company or Buyer, and
without further consideration, execute, acknowledge and deliver in proper form
any instruments, and take such other actions, as either the Title Company or the
Buyer may request, in order to terminate the Declaration of Condominium
applicable to the Jacksonville Properties.

(viii) SNDAs. The Sellers shall have delivered to Buyer, at least seven (7) days
before the Applicable Closing, an original executed Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) in the form set forth on
Exhibit “V” attached hereto and made a part hereof dated no more than thirty
(30) days from the Applicable Closing from (a) all Required Tenants and
(B) other tenants occupying an aggregate of no less than eighty percent (80%) of
the square feet of the total rentable square footage of the Premises occupied by
tenants under the Existing Leases (the “SNDA Percentage”). Commencing promptly
after Buyer’s delivery to Seller of Buyer’s and/or Buyer’s lender form SNDA,
Seller agrees to request from each Existing Tenant, and to use commercially
reasonable efforts, but without being required to incur any expense (other than
the administrative expense customarily incurred in distributing and collecting
the SNDA) to obtain executed SNDAs; provided, however, that if Seller is unable
to obtain and deliver to Buyer SNDAs from the Existing Tenants in accordance
with this Section 12(a)(viii), then Buyer may treat any Respective Premises as
an Excluded Property under this Agreement, by giving written notice thereof to
Seller prior to the Applicable Closing.

(ix) Ground Lease Estoppels. Each Seller shall use good faith, commercially
reasonable efforts to obtain and deliver to Buyer a ground lessor’s estoppel
certificate and agreement in the form required by Buyer’s lender (the “Ground
Lease Estoppel Certificate”) from each ground lessor under the Ground Leases
(the “Ground Lessor”). Said certificate shall be delivered no later than seven
(7) days before the Applicable Closing and shall be dated no earlier than
fifteen (15) Business Days prior to the Applicable Closing. Each Seller hereby
expressly acknowledges and agrees that the obligation of each Seller of a Ground
Leased Property to deliver the Ground Lease Estoppel Certificate to Buyer is a
condition precedent to Buyer’s obligation to close the transaction contemplated
by this Agreement and if each Seller of a Ground Leased Property does not timely
deliver the Ground Lease Estoppel Certificate to Buyer, then Buyer shall have
the right to treat any Respective Premises as an Excluded Property under this
Agreement.

(x) Ground Lease Assignment and Consent. Each Seller shall use good faith,
commercially reasonable efforts to obtain and deliver to Buyer a fully executed
Assignment and Assumption of Ground Lease and Grant, Bargain and Sale of
Improvements, which shall contain an attached consent executed by each Ground
Lessor (“Ground Lease Assignment”) in a form mutually agreed upon between Buyer
and each Seller of a Ground Lease Property. Each Seller hereby expressly
acknowledges and agrees that the obligation of each Seller of a Ground Leased
Property to deliver a Ground Lease Assignment to Buyer is a condition precedent
to Buyer’s obligation to close the transaction contemplated by this Agreement
and if each Seller of a Ground Leased Property does not timely deliver a Ground
Lease Assignment to Buyer, then Buyer shall have the right to treat any
Respective Premises as an Excluded Property under this Agreement.

(xi) Amendments to Ground Lease. To the extent any Ground Lease does not contain
mortgagee protection language or if the existing mortgagee protection language
is not sufficient to enable Buyer to mortgage any Ground Lease, the applicable
Seller agrees to cooperate in good faith with Buyer and use commercially
reasonable efforts to obtaining an amendment to the Ground Lease that will
enable Buyer to mortgage the Ground Lease. Seller hereby expressly acknowledges
and agrees that if any Ground Lease does not contain mortgagee protection
language sufficient to enable Buyer to mortgage the Ground Lease upon the
Applicable Closing Date, then Buyer shall have the right to treat any Respective
Premises as an Excluded Property under this Agreement.

(xii) Management and Employment Agreements. Unless Seller receives notice from
Buyer at least thirty (30) days prior to the Closing, effective as of the
Closing, all management agreements and employment agreements affecting the
Property shall be terminated by Seller and any and all termination fees incurred
as a result thereof shall be the sole obligation of Seller.

(xiii) Non-Cash Security Deposits. All Non-Cash Security Deposits, if any, must
be reissued in Buyer’s name as of the Closing or else a cash escrow equal to all
Non-Cash Security Deposits must be established at the Closing until all Non-Cash
Security Deposits are reissued in Buyer’s name. Prior to such time as all
Non-Cash Security Deposits are reissued, Buyer shall be entitled to draw from
such cash escrow in the event the terms of the relevant lease entitle the Buyer,
as landlord, to draw on the Non-Cash Security Deposits. The provisions of this
section shall survive the Closing.

(xiv) Bankruptcy. As of the Closing, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.

(xv) No Default. Seller shall not be in default hereunder.

(xvi) Phase II Report. Buyer shall receive a Phase II Environmental Report with
respect to the Jacksonville Properties and such Phase II Report shall neither
(a) disclose any violation of applicable Laws noted or issued by any
governmental authority having jurisdiction over or affecting such Properties
relating to Hazardous Materials nor (b) be deemed unacceptable to Buyer’s
lender. Buyer has ordered such report prior to the Effective Date.

(xvii) Board Approval. Notwithstanding anything to the contrary contained in
this Agreement, Buyer’s obligation to purchase the Properties is conditioned
upon the approval by Buyer’s board of directors, which approval may be given or
denied in its sole and absolute discretion. In the event such approval is given,
Buyer shall give written notice thereof to Seller no later than the Effective
Date (the “Buyer Approval Notice”). If Buyer fails to deliver the Buyer Approval
Notice to Seller, then such approval shall be deemed to have been denied, this
Agreement shall terminate and Seller and Buyer shall thereupon be discharged
from any further liability to the other arising from this Agreement (except with
respect to provisions of this Agreement which recite that they survive
termination).

(xviii) Overland Park Leasing Obligations. TST Overland, as landlord, and
Overland Park Regional Medical Center, as tenant, shall fully execute a valid
lease for (A) the entire fourth floor of the building located on the Overland
Park Property (the “Overland Park Building”) for a term of at least ten
(10) years with an initial base rent of no less than $24.25 per [rentable]
square foot and three percent (3%) annual base rent increases, and (B) Suite 350
located on the third floor of the Overland Park Building for a term of at least
five (5) years with an initial base rent of no less than $22.50 per [rentable]
square foot and 3% annual base rent increases (collectively, the “Overland Park
Leases”). Notwithstanding the above, TST Overland hereby agrees to use Buyer’s
form of lease, negotiate the Overland Park Leases with input from Buyer and
obtain Buyer’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed, prior to executing the Overland Park Leases.

(b) With respect to its Respective Property, a Seller shall not be obligated to
close under this Agreement unless each of the following conditions shall be
satisfied or waived by such Seller prior to the Applicable Closing Date:

(i) Accuracy of Representations. The representations and warranties made by
Buyer in this Agreement shall be true and correct in all material respects as of
the Applicable Closing Date; and

(ii) No Default. Buyer shall not be in default hereunder.

13. Loan Assumption. On or before the expiration of the Title Review Period,
Buyer shall elect to either (a) assume all of such Seller’s right, title and
interest in, and all of such Seller’s obligations and liabilities under, that
certain existing mortgage loan to TST Jacksonville by Wells Fargo Bank, N.A., as
Trustee (“Lender”), in the approximate amount of $7,000,000 (“Existing Loan”) in
the form of a loan assumption or transfer (“Loan Assignment”) pursuant to the
"Assumption Agreement” (defined below) or (ii) defease the Existing Loan. The
parties acknowledge that the Loan Assignment is subject to Lender’s approval and
agree to use commercially reasonable efforts to obtain the consent of Lender to
such assumption, and the principal amount of the Loan assumed shall be applied
as a credit to the Purchase Price. Seller shall provide to Buyer, within three
(3) Business Days after the Effective Date, a complete loan transcript
containing copies of all loan documents, title policies, surveys and other
documents executed or prepared in connection with the Existing Loan to be
assumed or defeased by Buyer hereunder (“Existing Loan Documents”). Within three
(3) Business Days after Buyer’s election to either assume or defease the
Existing Loan, the applicable Seller shall contact Lender and notify Lender such
election and of the conveyance of the Property to Buyer. Buyer and Seller shall
reasonably cooperate with each other and Lender in expediting the Loan
Assignment or defeasance approval process. Buyer shall promptly furnish all
information and pay all amounts reasonably requested by Lender in connection
therewith and shall cooperate with Seller in Seller’s direct communication with
Lender. Buyer shall pay any processing fees and expenses and any assumption fee
(or any fees and expenses incurred in connection with prepayment or defeasance
of the Existing Loan in the event that Buyer elects not to assume such Existing
Loan) imposed by Lender when due. In connection with the Loan Assignment, the
parties will endeavor in good faith to fully negotiate an assumption agreement
in form and substance satisfactory to Buyer and Lender (the “Assumption
Agreement”) including:

(a) The consent and agreement of Lender to: (i) the conveyance of the Seller’s
Respective Property by applicable Seller to Buyer, (ii) an assumption by Buyer
of all obligations and liabilities of such Seller under or with respect to the
Existing Loan that relate to events that occur on or after the Applicable
Closing Date, (iii) a release of such Seller from all obligations and
liabilities with respect to the Existing Loan that relate to events that occur
on or after the Applicable Closing Date, (iv) Seller’s assignment to Buyer, and
Buyer’s acceptance and assumption, of the escrowed sums, and (v) the deletion of
any “other indebtedness”, “cross-default”, “cross-collateralization” or other
provision that is unacceptable to Buyer in Buyer’s reasonable discretion; and

(b) An estoppel from Lender stating (i) that the Existing Loan Documents
constitute all of the documents that evidence, secure or relate to the Existing
Loan, (ii) that Lender is the owner and holder of the Existing Loan Documents,
(iii) that there is no uncured breach or default by the applicable Seller nor
any event or circumstance that may result in a default under the Existing Loan
Documents, (iv) the unpaid principal balance on the Existing Loan as of the
Applicable Closing Date (which is approximately $7,000,000) and the date through
which all payments due under the Existing Loan Documents have been paid, (v) the
amount of all escrowed sums as of the Applicable Closing Date, (vi) that there
are no overdue installments of interest or principal under the Existing Loan
Documents, and (vii) that the Existing Loan Documents are in full force and
effect.

In the event that the Loan Assumption or defeasance, as applicable, is not
completed by the Closing Date, Buyer and Sellers agree that the Closing Date for
the Jacksonville Properties shall be extended for such time as shall reasonably
be necessary to either (i) complete the Loan Assumption or (ii) defease or
prepay the Existing Loan.

14. Deliveries at Closing.

(a) Sellers’ Deliveries. One Business Day prior to the Applicable Closing Date
(or such other specifically noted time period), each Seller shall deliver to
Buyer or, at Buyer’s direction, to the Title Company, the following:

(i) Deed. A “special” warranty deed with respect to such Seller’s Respective
Premises, duly executed and notarized, conveying good, marketable and insurable
fee simple title to such Seller’s Respective Premises, subject only to the
Permitted Encumbrances in a form reasonably acceptable to Buyer.

(ii) Bill of Sale. A duly executed “limited” or “special” bill of sale with
respect to such Seller’s Respective Personal Property, if any, in substantially
the form attached hereto as Exhibit “M” (the “Bill of Sale”).

(iii) General Assignment and Assumption Agreement. A duly executed general
assignment and assumption agreement with respect to the Existing Leases and
Existing Agreements in substantially the form of Exhibit “N” attached hereto
(the “General Assignment and Assumption Agreement”).

(iv) Existing Leases. A list of Existing Leases with respect to the Premises in
substantially the form of Exhibit “H” attached hereto, certified, to such
Seller’s knowledge, as true and correct in all material respects.

(v) Seller’s Affidavit. A duly executed seller’s affidavit with respect to such
Seller’s Respective Premises in substantially the form of Exhibit “O” attached
hereto and such other affidavits as required by the Title Company to delete the
so-called standard exceptions and to delete the “gap”.

(vi) Authority Documents. An authorizing resolution, an incumbency certificate
and such other documents as may be reasonably necessary to evidence the
authority and capacity of such Seller to enter into the transactions
contemplated hereby applicable to such Seller and the authority of the signatory
for such Seller to execute documents on behalf of such Seller.

(vii) Non-Foreign Affidavit. A duly executed affidavit, with respect to such
Seller’s Respective Premises, in the form attached hereto as Exhibit “P” with
respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended, and the regulations issued
thereunder).

(viii) Estoppel Certificates. The Tenant Estoppel Certificates delivered in
accordance with Section 12(a)(v) above.

(ix) REA/Association Estoppel Certificate. A duly executed REA/Association
Estoppel Certificate delivered in accordance with Section 12(a)(vi) above.

(x) Condo Estoppel Certificate. A duly executed Condo Estoppel Certificate
delivered in accordance with Section 12(a)(vii) above.

(xi) SNDAs. Duly executed SNDAs delivered in accordance with Section 12(a)(viii)
above.

(xii) Ground Lease Estoppel. A duly executed Ground Lease Estoppel delivered in
accordance with Section 12(a)(ix) above.

(xiii) Ground Lease Assignment. A Ground Lease Assignment delivered in
accordance with Section 12(a)(x) above for all Ground Leased Properties, duly
executed and notarized, conveying good, marketable and insurable leasehold
interest to the Ground Leases and fee interest for a period of time under the
provisions of the Ground Leases in all Improvements located on the Ground Leased
Properties.

(xiv) Transfer Restriction Consent. A duly executed Transfer Restriction Consent
delivered in accordance with Section 4(h) above.

(xv) Tenant Notices. Written notice from such Seller to each tenant of such
Seller’s Respective Premises under the Existing Leases in substantially the form
attached hereto as Exhibit “Q”.

(xvi) Possession and Keys. Possession of such Seller’s Respective Premises free
and clear of all parties in possession except tenants under the Existing Leases,
and (to the extent in such Seller’s possession or control or the possession or
control of such Seller’s property manager) all keys, codes and other security
devices for each parcel of such Seller’s Respective Property.

(xvii) Books and Records. Copies (to the extent in Seller’s possession or
control or the possession or control of such Seller’s property manager) of all
books and records reasonably required for the orderly transition of operation of
such Seller’s Respective Premises.

(xviii) Original Documents. The originals (to the extent in such Seller’s
possession or control or the possession or control of such Seller’s property
manager) or, if unavailable, copies certified, to Seller’s knowledge, to be
true, correct and complete in all material respects, of all Existing Leases and
the Existing Agreements and (to the extent in such Seller’s possession or
control or the possession or control of such Seller’s property manager) copies
of as-built plans and specifications for the improvements at the Seller’s
Respective Premises, permits, licenses and other agreements and approvals
relating to the maintenance and operation of such Seller’s Respective Property.

Location at such Seller’s Respective Premises on the date of the Applicable
Closing of any of the materials referred to in subsections (xii) and (xiii) of
this Section 14(a) shall be deemed delivery to Buyer.

(xix) Other Documents. Any other documents which Seller is obligated to deliver
to Buyer pursuant to this Agreement, that may be requested by the Title Company
in order to issue the Title Policies or as may reasonably be required to carry
out the terms and intent of this Agreement.

(b) Buyer’s Deliveries. One Business Day prior to the Applicable Closing Date
(or such other specifically noted time period), Buyer will deliver to each
Seller, as applicable, or, at such Seller’s direction, to the Title Company, the
following:

(i) General Assignment and Assumption Agreement. At each Closing, a General
Assignment and Assumption Agreement, applicable to the Sellers conveying
Property at such Closing, duly executed.

(ii) Ground Lease Assignment. At Closing of the Ground Leased Properties, the
Ground Lease Assignments.

(iii) Authority Documents. An authorizing resolution, an incumbency certificate,
and such other documents as may be reasonably necessary to evidence the
authority and capacity of Buyer to enter into the transactions contemplated
hereby applicable to Buyer and the authority of the signatory for Buyer to
execute documents on behalf of Buyer.

(iv) Purchase Price. The Allocated Purchase Price after credit for the Deposit
and any other credits to which Buyer is entitled pursuant to this Agreement.

(v) Other Documents. Any other documents which Buyer is obligated to deliver to
such Seller pursuant to this Agreement, that may be requested by the Title
Company in order to issue the Title Policies, or as may reasonably be required
to carry out the terms and intent of this Agreement.

(c) Defeasance. The parties recognize and acknowledge that Buyer has the option
to defease the Existing Loan and that in accordance with customary defeasance
practice (and depending on the defeasance manager) will require that all of the
closing documents be delivered to the Title Company either one or two Business
Days prior the Applicable Closing Date. Accordingly, if Buyer decides to defease
the Existing Loan, the parties hereby represent and warrant to cooperate in good
faith to effectuate the defeasance, including, without limitation, modifying the
dates by which the parties are obligated to deliver their respective closing
documents and complete prorations.

15. Default.

(a) Buyer Default. If Buyer defaults under this Agreement at or prior to the
Applicable Closing Date by failing to complete the Applicable Closing in
accordance with the terms of this Agreement or in any other material respect
which remains uncured after five (5) days written notice from Seller to Buyer
identifying such default, then if such default relates to a particular Seller’s
Property, the portion of the Deposit relating to such Property shall immediately
be paid to the Seller of such Property thereof by the Escrow Agent. The amounts
received by such Seller shall be retained by it as liquidated damages and not as
a penalty. The retention of such amounts shall be such Seller’s sole remedy in
the event of Buyer’s default at or prior to the Applicable Closing Date, and
such Seller in such event hereby waives any right, unless the Applicable Closing
is completed, to recover the balance of the Allocated Purchase Price. Each
Seller and Buyer agree that the actual damages to such Seller in the event of
such breach are impractical to ascertain as of the date of this Agreement and
the amounts to be paid to such Seller hereunder is a reasonable estimate
thereof. Upon payment of the sums provided in this Section 15(a) to such Seller
as liquidated damages, such Seller’s Property shall become Excluded Property
hereunder. If Buyer’s default does not relate to a particular Seller’s Property
then the foregoing shall apply to each and every Seller with respect to its
Property and this Agreement shall, upon the payments by Buyer to Seller
specified herein, be terminated in full. The foregoing notwithstanding, no right
to cure shall extend the Applicable Closing Date.

(b) Sellers’ Default. If the sale of such Premises is not consummated because of
a default under this Agreement on the part of one or more Sellers which remains
uncured after five (5) days written notice from Buyer to Seller identifying such
default and Buyer is ready, willing and able to close, Buyer may either
(i) elect to treat such Seller(s) Property(ies) as Excluded Property hereunder,
(ii) terminate this Agreement with respect to all Properties, or (iii) seek to
obtain specific performance of such Seller’s obligations hereunder, provided
appropriate proceedings are promptly commenced by Buyer and prosecuted with
diligence and continuity. In addition, Seller shall reimburse Buyer for Buyer’s
actual out-of-pocket costs and expenses incurred in connection with this
transaction up to the amount of $100,000. The foregoing notwithstanding, no
right to cure shall extend the Applicable Closing Date.

16. Notices; Computation of Periods.

(a) Notices. All notices given by any party to another shall be in writing and
shall be sent either (i) by prepaid nationally recognized overnight courier
service for next Business Day (defined in Section 16(b)) delivery, addressed to
the other party at the following addresses listed below or (ii) via telecopier
or facsimile transmission to the facsimile numbers listed below; provided,
however, that if such communication is given via telecopier or facsimile
transmission, an original counterpart of such communication shall concurrently
be sent in the manner specified in Section 16(a)(i) above. Addresses and
facsimile numbers of the parties are as follows:

As to Buyer:

Triple Net Properties, LLC
1551 North Tustin Avenue
Suite 650
Santa Ana, California 92705
Attn: Mr. Danny Prosky
Phone: (714) 836-5263
Fax: (714) 667-6860
E-Mail: dprosky@1031nnn.com

with a copy at the same time to:

Cox, Castle & Nicholson, LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attn: Joseph E. Magri, Esq.
Phone: (310) 284-2262
Fax: (310) 277-7889
E-Mail: jmagri@coxcastle.com

and

As to Sellers:

The Sanders Trust, LLC
1000 Urban Center Drive, Suite 675
Birmingham, Alabama 35242
Attention: David M. Baylot
Phone: (205)298-0809
Fax: (205) 298-0810
E-Mail: dbaylot@sanderstrust.com

with a copy at the same time to:

Wallace, Jordan, Ratliff and Brandt, LLC
800 Shades Creek Parkway, Suite 400
Birmingham, Alabama 35209
Attention: Michael J. Brandt
Phone: (205) 870-0555
Fax: (205) 871-7534
E-Mail: mb@wallacejordan.com

As to Escrow Agent:

LandAmerica Commercial Services
915 Wilshire Blvd, Suite 2100
Los Angeles, CA 90017
Attn: Lois McCauley
Phone: (213) 330-3025
Fax: (213) 330-3099
E-Mail: lmccauley@landam.com

As to Title Company

LandAmerica Commercial Services
915 Wilshire Blvd, Suite 2100
Los Angeles, CA 90017
Attn: Laura Peters
Phone: (213) 330-3037
Fax: (213) 330-3116
E-Mail: lpeters@landam.com

or to such other address as the respective parties may hereafter designate by
notice in writing in the manner specified above. Any notice may be given on
behalf of any party by its counsel. Notices given in the manner aforesaid shall
be deemed sufficiently served or given for all purposes under this Agreement
upon actual receipt (including receipt of a facsimile copy, but only if an
original of such facsimile is properly sent by overnight courier as provided
above) or refusal by the addressee.

(b) Computation of Periods. If the final day of any period of time in any
provision of this Agreement falls on a Saturday, Sunday, Monday or a holiday
observed by federally insured banks in the State of California, Alabama, or
Florida or by the United States Postal Service, then, the time of such period
shall be extended to the next day which is not a Saturday, Sunday, Monday or
holiday (a “Business Day”). Unless otherwise specified, in computing any period
of time described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period is so computed is to be included, unless such last day is not a
Business Day in which event the period shall run until the end of the next day
which is a Business Day.

17. Fire or Other Casualty.

(a) Condition of Premises. The Respective Premises shall be conveyed to Buyer in
the same condition as on the date of this Agreement, ordinary wear and tear
excepted, free of all tenancies or occupancies except the Existing Leases (or
hereafter approved by Buyer in writing). No Seller shall remove anything from
the Respective Premises between the date of this Agreement and Applicable
Closing.

(b) Fire or Other Casualty. In the event that any Respective Premises is damaged
or destroyed by fire or other casualty prior to the Applicable Closing, Seller
shall repair and restore the Respective Premises to the same condition as before
the fire or casualty, and the closing shall be deferred for up to forty-five
(45) days to permit such repair and restoration. If Seller is unable to repair
and restore within such forty-five (45) day period to Buyer’s satisfaction, then
Buyer shall have the option of: (i) extending the forty-five (45) day period for
up to forty-five (45) days, (ii) treating the Respective Premises as an Excluded
Property, or (iii) proceeding with the Applicable Closing, in which case
Seller’s interest in all proceeds of insurance, including, without limitation,
all rental interruption insurance, payable by reason of such casualty shall be
assigned to Buyer as of the Applicable Closing Date or credited to Buyer if
previously received by Seller, and Buyer shall receive a credit toward the
Purchase Price for any cost of repair and/or restoration not covered by such
insurance (whether by reason of insurance deductible, co-insurance, uninsured
casualty or otherwise).

18. Condemnation. Upon receipt of an offer or any notice or communication from
any governmental or quasi-governmental body seeking to take under its power of
eminent domain all or any portion of any Respective Premises, such Seller shall
promptly notify Buyer of the receipt of same and shall send such communication,
or a copy of it, to Buyer. Upon receipt of such notice, Buyer shall have the
right to (i) treat such Respective Premises as an Excluded Property or (ii)
rescind this Agreement by delivery of written notice to Seller within sixty
(60) days of Buyer’s receipt of the communication from such Seller. In the event
Buyer elects to rescind, then Buyer shall receive a refund of the Deposit, in
which case both parties shall be relieved of all further obligations under this
Agreement. In the event Buyer elects not to rescind, then Buyer shall be
entitled to all condemnation awards and settlements. Seller and Buyer agree to
cooperate with each other to obtain the highest and best price for the condemned
property

19. Assignability.

(a) Assignments Prohibited. Prior to completing all of the Closings contemplated
hereunder, Buyer may not assign or suffer an assignment of this Agreement and/or
its rights under this Agreement, without the prior written consent of Sellers,
which consent Sellers shall not unreasonably withhold, condition or delay.
Notwithstanding the foregoing, the consent of Sellers shall not be required in
respect of an assignment of the Buyer’s interest under this Agreement to an
entity or entities wholly-owned and/or controlled by Buyer or its parents,
affiliates or its other subsidiaries or a publicly registered company or the
subsidiary of a publicly registered company that is managed by, sponsored by or
under common control with Buyer or Buyer’s principals. No such assignment shall
be effective, however, unless and until Buyer shall have furnished to Sellers an
executed copy of the assignment. In no event shall Buyer be relieved of any
liability hereunder by reason of an assignment of its rights hereunder and the
express terms of any assignment by Buyer shall reaffirm Buyer’s obligations
hereunder. Seller acknowledges that Buyer shall have the right, without
assigning this Agreement, to cause Seller to grant title to the Property to up
to thirty-five (35) tenants-in-common (the “Nominees”) in lieu of granting title
to the Property to Buyer, provided that (i) Buyer notifies Seller, in writing,
at least five (5) business days prior to the Closing Date that Buyer wishes to
cause Seller to grant title to the Property to the Nominees, along with the
names of the Nominees and any other information reasonably required by Seller to
prepare and complete the Deed and any other closing documents to reflect the
vesting of title to the Property in the Nominees, (ii) there is no additional
cost, liability or expense incurred by Seller in connection therewith, (iii) the
Closing Date is not delayed in connection therewith, and (iv) Buyer agrees to
and hereby does indemnify and hold Seller harmless from and against any and all
liability, damage, and cost, including reasonably attorneys’ fees, incurred by
Seller by virtue of Seller’s granting of title to the Property to the Nominees.
Seller further acknowledges that it has been advised that Buyer may assign this
Agreement to a publicly registered company or the subsidiary of a publicly
registered company that is managed by, sponsored by or under common control with
Buyer or Buyer’s principals and that in such event the assignee will be required
to make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“Stub Period”) for the Property. To assist the assignee in preparing the SEC
Filings, the Seller agrees to provide the assignee with the following:
(i) access to bank statements for the Audited Year and Stub Period; (ii) rent
roll as of the end of the Audited Year and Stub Period; (iii) operating
statements for the Audited Year and Stub Period; (iv) access to the general
ledger for the Audited Year and Stub Period; (v) cash receipts schedule for each
month in the Audited Year and Stub Period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and Stub Period; (vii) accounts
payable ledger and accrued expense reconciliations in the Audited Year and Stub
Period; (viii) check register for the three (3) months following the Audited
Year and Stub Period; (ix) the Lease and five (5) year lease schedules, to the
extent applicable; (x) copies of all insurance documentation for the Audited
Year and Stub Period; (xi) copies of accounts receivable aging as of the end of
the Audited Year and Stub Period along with an explanation for all accounts over
thirty (30) days past due as of the end of the Audited Year and Stub Period; and
(xii) a signed representation letter in the form attached hereto as Exhibit “W”.
Buyer acknowledges that any Audit prepared hereunder shall not cause or be
considered an extension of the Inspection Period. The provisions of the
foregoing three (3) sentences shall survive the Closing.

(b) Prohibited Assignments. Notwithstanding the foregoing provisions of Section
19(a), Buyer shall have no right, under any circumstances, to assign this
Agreement (i) to any entity owned or controlled by an employee benefit plan if
any Seller’s sale of its Respective Premises to such entity would, in the
reasonable judgment of such Seller or such Seller’s counsel, either create,
otherwise cause, or raise a material question as to whether it would create or
otherwise cause, a “prohibited transaction” under ERISA or (ii) to any person,
or to any entity which has as a direct or indirect owner or partial owner a
person with a criminal record, currently under a criminal indictment or who is
not of good moral character.

(c) Successors and Assigns. Subject to the foregoing limitations, this Agreement
shall extend to, and shall bind, the respective heirs, executors, personal
representatives, successors and assigns of each of Sellers and of Buyer.

20. Inspections/Inspection Periods.

(a) Right to Inspect. With respect to each Seller’s Respective Property, Buyer,
and Buyer’s agents and representatives, have had the right, prior to the
execution of this Agreement, to enter upon any or all of the Premises of such
Seller for the purpose of conducting visual inspections of such Seller’s
Property, testing machinery and equipment, taking measurements, making surveys
and generally for the reasonable ascertainment of matters relating to such
Seller’s Property, and Buyer has completed such inspections prior to the
Effective Date. Notwithstanding the foregoing, buyer shall have the right to
enter upon the Premises owned by TST Jacksonville and TST El Paso for the
purpose of completing the Phase II Environmental Report described in paragraph
12(xvi); provided, however, that Buyer shall (i) give the Seller of such
Premises reasonable prior written notice of the time and place of such entry, in
order to permit a representative of such Seller to accompany Buyer; (ii) not
unreasonably interfere with the operations of such Premises or the rights or
operations of any tenant thereof; (iii) restore such Premises or any adjacent
property (or any damage thereto) caused by such actions to its condition prior
to any such entry in the event that Buyer elects to terminate this Agreement
prior to the end of the Inspection Period; (iv) indemnify, defend and save such
Seller and, as the case may be, its members, partners, trustees, shareholders,
directors, officers, employees and agents harmless of and from any and all
claims and/or liabilities which such Seller and its members, partners, trustees,
shareholders, directors, officers, employees and agents may suffer or be subject
by reason of or in any manner relating to such entry and such activities,
including, without limitation, any claims by tenants and/or invitees of the such
Premises; (v) not enter into any tenant’s leased premises or communicate with
any tenant unless accompanied by such Seller or such Seller’s agent in each
instance; (vi) prior to entry onto the Premises, furnish such Seller with a
certificate of general liability and property damage insurance maintained by
Buyer with single occurrence coverage of at least One Million Dollars
($1,000,000), and aggregate coverage of Two Million Dollars ($2,000,000), and
naming such Seller as an additional insured; and (vii) not conduct any
environmental investigations or testing or any inspection which would materially
alter the physical condition of such Seller’s premises. All inspection rights
under this Section 20(a) shall be subject to the rights of tenants under the
Existing Leases.

(b) No Liens Permitted. Nothing contained in this Agreement shall be deemed or
construed in any way as constituting the consent or request of any Seller,
express or implied by inference or otherwise, to any party for the performance
of any labor or the furnishing of any materials to such Seller’s Respective
Premises or any part thereof, nor as giving Buyer any right, power or authority
to contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of any liens against such Seller’s
Respective Premises or any part thereof. Buyer agrees to promptly cause the
removal of, and indemnify, defend and hold each Seller harmless with respect to,
any mechanic’s or similar lien filed against the such Seller’s Respective
Premises or any part thereof by any party performing any labor or services at
the such Seller’s Respective Premises or supplying any materials to such
Seller’s Respective Premises at Buyer’s request.

(c) Definitions. As used in this Agreement, the following terms have the meaning
ascribed to such term below:

(i) “Inspection Period” means, with respect to each Seller’s Respective
Property, that period commencing the parties execution of a letter of intent on
November 13, 2007, and ending on the Effective Date.

(ii) “Initial Due Diligence Materials” means, with respect to each Property, the
following: (A) a copy of Seller’s existing title insurance policies for the
Premises and all exception documents identified therein in Seller’s possession
or control, (B) a copy of Seller’s existing surveys for each Property, (C) the
Existing Leases executed on or before the Effective Date, (D) a copy of all
environmental reports in the possession of, or controlled by Seller, for each of
the Properties, (E) a copy of all geo-tech reports in the possession of, or
controlled by, the Seller of such Property, (F) property level financial
statements for the preceding twelve (12) calendar month periods ending
December 31, 2004, December 31, 2005 and December 31, 2006 and for the
year-to-date through September 30, 2007, (G) any capital expenditure budgets
existing on the Effective Date, (H) for any of the Properties that are part of a
condominium governed by Chapter 718, Florida Statutes, all documents required to
create, form, operate or maintain such Properties as a condominium including,
without limitation, declaration(s) of condominium, articles of incorporation for
the applicable condominium association(s), bylaws of the applicable condominium
association(s), rules, if any, of the applicable condominium association(s), and
financial information required by Florida Statutes Section 718.111, (I) for any
of the Properties that are part of a condominium governed by Chapter 718,
Florida Statutes, any and all documents that are or may come into the control or
possession of the Seller as the “Developer” of such Properties including,
without limitation any and all documents required under Florida Statutes Section
718.111(12), Florida Statutes Section 718.302, and Part VI of Chapter 718,
Florida Statutes, (J) for any of the Properties that are subject to a set of
covenants, conditions or restrictions recorded in the public records of the
county where such Properties are located that obligate the owner of such
Properties to pay assessments and become a member of a property owners
association, copies of the covenants, conditions or restrictions, copies of any
amendments thereto, copies of the current articles of incorporation for any
property owners association(s), copies of the current bylaws of any property
owners association(s), copies of the current budget for any property owners
association(s), and copies of any other documents, whether recorded or
otherwise, which govern or impact the use of such Properties, and (K) any
additional information described on Exhibit U hereto.

(iii) “Property Information” means that information provided to Buyer prior to
the execution hereof, including, without limiting the foregoing, the information
contained in the The Sanders Trust Medical Office Portfolio – Confidential
Offering Memorandum dated May 18, 2007 (the “Offering Memorandum”) and the
offering update letter dated October 18, 2007 prepared by Cain Brothers receipt
of which is hereby acknowledged by Buyer.

(d) No Shop. During the Inspection Period, the Sellers shall not seek or
negotiate a sale of the Properties to any party other than Buyer.

21. Brokers. Each of Sellers, on one hand, and Buyer, on the other, represents
and warrants to the other that it has dealt with no broker or other intermediary
in connection with this transaction other than Cain Brothers (as engaged by
Sellers as a financial advisor) (the “Disclosed Advisor”). If any broker or
other intermediary other than the Disclosed Advisor claims to be entitled to a
fee or commission by reason of having dealt with any Seller or Buyer in
connection with this transaction, or having introduced any or all of the
Premises to Buyer for sale, or having been the inducing cause to the sale, the
party with whom such broker claims to have dealt shall indemnify, defend and
save harmless the other party of and from any claim for commission or
compensation by such broker or other intermediary. Each Seller agrees to pay,
pursuant to a separate agreement between such Seller and the Disclosed Advisor,
any commission payable to the Disclosed Advisor in connection herewith if, as
and when each Closing occurs from the proceeds of the Purchase Price deposited
by Buyer, and shall indemnify, defend and hold Buyer harmless with respect
thereto. This Section 21 shall survive the termination of this Agreement and/or
the Closings and delivery of the Deeds.

22. CONDITION OF PREMISES.

(a) NO WARRANTIES. THE ENTIRE AGREEMENT AMONG THE SELLERS AND BUYER WITH RESPECT
TO THE PREMISES AND THE PERSONAL PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE DEPOSIT ESCROW AGREEMENT. THE PARTIES ARE NOT
BOUND BY ANY AGREEMENTS, UNDERSTANDINGS, PROVISIONS, CONDITIONS, REPRESENTATIONS
OR WARRANTIES (WHETHER WRITTEN OR ORAL AND WHETHER MADE BY ANY SELLER OR ANY
AGENT, EMPLOYEE OR PRINCIPAL OF ANY SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE
EXPRESSLY SET FORTH AND STIPULATED IN THIS AGREEMENT OR ANY OTHER DOCUMENT
EXECUTED BY SELLER AND DELIVERED IN CONNECTION WITH THE CLOSING. WITHOUT IN ANY
MANNER LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT IT AND
ITS REPRESENTATIVES HAVE FULLY INSPECTED THE PREMISES, THE PERSONAL PROPERTY,
THE EXISTING LEASES AND EXISTING AGREEMENTS, OR WILL BE PROVIDED WITH AN
ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL BE FULLY FAMILIAR WITH THE FINANCIAL
AND PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION THEREOF,
AND THAT THE PREMISES, THE PERSONAL PROPERTY, THE EXISTING LEASES AND EXISTING
AGREEMENTS HAVE BEEN OR WILL BE PURCHASED BY BUYER IN AN “AS IS” AND “WHERE IS”
CONDITION AND WITH ALL EXISTING DEFECTS (PATENT AND LATENT) AS A RESULT OF SUCH
INSPECTIONS AND INVESTIGATIONS AND NOT IN RELIANCE ON ANY AGREEMENT,
UNDERSTANDING, CONDITION, WARRANTY (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR
REPRESENTATION MADE BY ANY SELLER OR ANY AGENT, EMPLOYEE OR PRINCIPAL OF ANY
SELLER OR ANY OTHER PARTY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED ELSEWHERE IN
THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED BY BUYER AND DELIVERED IN
CONNECTION WITH THE CLOSING) AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL) CONDITION OF THE PREMISES OR THE PERSONAL PROPERTY OR
THE AREAS SURROUNDING THE PREMISES, OR AS TO ANY OTHER MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, AS TO ANY PERMITTED USE THEREOF, THE ZONING
CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL, STATE OR LOCAL LAWS,
AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS TO ANY OTHER MATTER
IN CONNECTION THEREWITH. BUYER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY
ELSEWHERE PROVIDED IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED BY SELLER
AND DELIVERED IN CONNECTION WITH THE CLOSING, NONE OF THE SELLERS, NOR ANY AGENT
OR EMPLOYEE OF ANY OR ALL OF SELLERS, NOR ANY OTHER PARTY ACTING ON BEHALF OF
ANY OR ALL SELLERS HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT,
CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED AND THAT BUYER
ASSUMES THE RISK THAT ADVERSE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL
CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATION. THIS SECTION
SHALL SURVIVE THE CLOSINGS AND DELIVERY OF THE DEEDS, AND SHALL BE DEEMED
INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS DELIVERED BY EACH OF
SELLERS TO BUYER IN CONNECTION WITH THE SALE OF THE PREMISES AND THE PERSONAL
PROPERTY.

(b) CHANGE OF CONDITIONS. SUBJECT TO SELLERS’ OBLIGATIONS UNDER SECTION 22(d)
BELOW, BUYER SHALL ACCEPT THE PREMISES AND THE PERSONAL PROPERTY AT THE TIME OF
APPLICABLE CLOSING IN THE SAME CONDITION AS THE SAME ARE AS OF THE DATE OF THIS
AGREEMENT, AS SUCH CONDITION SHALL HAVE CHANGED BY REASON OF WEAR AND TEAR AND,
SUBJECT TO SECTION 17 HEREOF, DAMAGE BY FIRE OR OTHER CASUALTY. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, BUT SUBJECT TO SECTION 17 HEREOF, BUYER
SPECIFICALLY ACKNOWLEDGES THAT THE FACT THAT ANY PORTION OF THE PREMISES OR THE
PERSONAL PROPERTY OR ANY EQUIPMENT OR MACHINERY THEREIN OR ANY PART THEREOF MAY
NOT BE IN WORKING ORDER OR CONDITION AT THE CLOSING DATES BY REASON OF WEAR AND
TEAR OR DAMAGE BY FIRE OR OTHER CASUALTY, OR BY REASON OF ITS PRESENT CONDITION,
SHALL NOT RELIEVE BUYER OF ITS OBLIGATION TO COMPLETE THE CLOSINGS UNDER THIS
AGREEMENT AND PAY THE FULL PURCHASE PRICE. EXCEPT AS PROVIDED IN SECTION 22(d)
BELOW, SELLERS HAVE NO OBLIGATION TO MAKE ANY REPAIRS OR REPLACEMENTS REQUIRED
BY REASON OF WEAR AND TEAR OR FIRE OR OTHER CASUALTY, BUT MAY, AT THEIR OPTION
AND THEIR COST, MAKE ANY SUCH REPAIRS AND REPLACEMENTS PRIOR TO THE APPLICABLE
CLOSING DATE.

(c) Condition of Delivery. Sellers have no obligation to deliver the Premises in
a “broom clean” condition, and at the Closings Sellers may leave in the Premises
all items of personal property and equipment, partitions and debris as are now
presently therein.

(d) Seller Repairs. Between the date of the execution of this Agreement and the
Applicable Closing Date, each Seller shall perform all (i) customary ordinary
repairs to the Premises and the Personal Property as Seller has customarily
previously performed to maintain them in substantially the same condition as
they are as of the date of this Agreement, as said condition shall be changed by
wear and tear, damage by fire or other casualty, or vandalism and (ii) scheduled
and budgeted maintenance on the Premises and the Personal Property.
Notwithstanding the foregoing, such Seller shall have no obligation to make any
structural or extraordinary repairs, except as set forth in Section 17 of this
Agreement, or capital improvements between the date of this Agreement and
Applicable Closing.

(e) RELEASE. WITHOUT LIMITING THE PROVISIONS OF SECTION 22(a) ABOVE AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY
OTHER DOCUMENT EXECUTED BY BUYER AND DELIVERED IN CONNECTION WITH THE CLOSING,
BUYER HEREBY RELEASES EACH SELLER AND (AS THE CASE MAY BE) SUCH SELLER’S
OFFICERS, DIRECTORS, MEMBERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS AND AGENTS
FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES WHETHER THE SUIT IS
INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT
(HEREINAFTER COLLECTIVELY CALLED THE “CLAIMS”) ARISING FROM OR RELATING TO
(i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF THE PREMISES WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR
OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING ENVIRONMENTAL AND OTHER
PHYSICAL CONDITIONS, AFFECTING THE PREMISES WHETHER THE SAME ARE A RESULT OF
NEGLIGENCE OR OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY
INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER ANY ENVIRONMENTAL LAWS OF THE
UNITED STATES, THE STATE IN WHICH THE PREMISES IS LOCATED OR ANY POLITICAL
SUBDIVISION THEREOF OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY
OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS,
RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS,
REGARDLESS OF WHETHER THEY ARE IN EXISTENCE OR THE STATUS OF COMPLIANCE WITH THE
SAME ON THE DATE OF THIS AGREEMENT. BUYER ACKNOWLEDGES THAT BUYER HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER’S SELECTION AND BUYER IS
GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER’S
COUNSEL. THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR INDEMNITIES OF ANY SELLER EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY DOCUMENT DELIVERED BY SUCH SELLER IN CONNECTION WITH THE
APPLICABLE CLOSING.

(f) Seller Reports. Except otherwise provided for in this Agreement or in any
other document executed by Seller in connection with the Closing, Buyer
acknowledges that none of Sellers makes any warranties or representations
regarding the adequacy, accuracy or completeness of any of Sellers’
environmental or engineering reports or other materials relating to the Premises
made available to Buyer (collectively, the “Seller Reports”) or other documents
relating to the Premises, and Buyer shall have no claim against any Seller based
upon the Seller Reports or such other documents relating to the Premises or any
Seller’s failure to deliver any documents relating to any of the Premises to
Buyer. Buyer further acknowledges that Buyer has had full opportunity to perform
such physical inspections, environmental and engineering investigations and
appraisals as Buyer deems appropriate prior to each Closing, and Buyer obtained
or shall obtain its own physical inspections, environmental and engineering
reports and appraisals of each of the Premises. Buyer agrees to promptly provide
each Seller (without any representation or warranty whatsoever and without any
liability with respect to the content thereof) with copies of all environmental
and engineering reports obtained by Buyer pursuant to Section 20 hereof with
respect to such Seller’s Respective Premises.

(g) Effect of Disclaimers. Buyer acknowledges and agrees that the Purchase Price
has been negotiated to take into account that the Premises and Personal Property
are being sold subject to the provisions of this Section 22 and that Sellers
would have charged a higher purchase price if the provisions in this Section 22
were not agreed upon by Buyer.

(h) Survival. The provisions of this Section 22 shall survive the Closings and
delivery of the Deeds.

23. Survival of Provisions.

(a) Intentionally Deleted.

(b) No Presumption. With respect to each Seller, any of Buyer’s obligations
under this Agreement that are expressly provided in this Agreement to survive
the Applicable Closing or that shall possibly imply performance or observance
after the Applicable Closing Date shall survive the Applicable Closing and
delivery of the Deeds, notwithstanding any presumption to the contrary.

(c) Survival Period. Notwithstanding any provision to the contrary set forth in
this Agreement, the representations of each Seller expressly set forth in
Section 9 and Section 12(a)(iii) of this Agreement or in any Landlord Estoppel
Certificate shall survive the Applicable Closing under this Agreement for a
period of nine (9) months (the “Survival Period”).

(d) Sales Tax Indemnity. Seller shall and does indemnify and hold Buyer harmless
from any and all liability, including costs and attorneys’ fees, including those
for appellate proceedings, to the State of Florida for sales tax due on any
rentals or sales prior to Closing, under Florida Statutes Section 212.10.

(e) Warranty. No Seller shall have any liability to Buyer by reason of a breach
or default of any of such Seller’s representations, unless Buyer shall have
given to such Seller written notice (“Warranty Notice”) of such breach or
default within the Survival Period, and shall have given to such Seller an
opportunity to cure any such breach or default within a reasonable period of
time after Buyer’s Warranty Notice. No claim for breach of and representation or
warranty shall be actionable or payable unless the valid claims for all such
breaches collectively aggregate more than Fifty Thousand Dollars ($50,000.00),
in which event the full amount of all such breaches shall be actionable up to
the Cap (as hereinafter defined). In no event shall the aggregate liability of
Sellers to Buyer by reason of a breach or default of one or more of such
Sellers’ representations, warranties or covenants under this Agreement or any
document delivered by Seller in connection with the Closing exceed One Million
Two Hundred Twenty-Seven Dollars ($1,227,000.00) (the “Cap”); provided, that,
the Cap shall not be applicable to causes of action and damages resulting from
intentional misrepresentation or fraud. Each Seller’s liability shall be limited
to actual damages and shall not include consequential damages. Any litigation
with respect to any representation must be commenced within one hundred eighty
(180) days from the expiration of the Survival Period, and if not commenced
within such time period, Buyer shall be deemed to have waived its claims for
such breach or default.

(f) Survival of this Section. The provisions of this Section 22 shall survive
the Closings and delivery of the Deeds.

24. Miscellaneous.

(a) Captions or Headings; Interpretation. The captions or headings of the
sections and subsections of this Agreement are for convenience only, and shall
not control or affect the meaning or construction of any of the terms or
provisions of this Agreement. Wherever in this Agreement the singular is used,
the same shall include the plural and vice versa and the masculine gender shall
include the feminine gender and vice versa as the context shall require.

(b) Amendments and Waivers. No change, alteration, amendment, modification or
waiver of any of the terms or provisions of this Agreement shall be valid,
unless the same shall be in writing and signed by all of the parties hereto.

(c) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but together shall constitute one and the
same instrument.

(d) Applicable Law, Jurisdiction and Venue. This Agreement shall be governed and
construed according to the laws of the State (the “Applicable State”) where the
Respective Property is located, without regard to any state’s laws related to
choice or conflict of laws. Each party to this Agreement hereby consents to the
jurisdiction of each Applicable State, and agrees that venue for any dispute
relating to or arising out of the transactions contemplated by this Agreement
shall lie exclusively in an appropriate state or federal court located in or
serving the county in the Applicable State in which the Respective Property is
located.

(e) Right to Waive Conditions or Contingency. Any party may waive any of the
terms and conditions of this Agreement made for its benefit provided such waiver
is in writing and signed by such party.

(f) Partial Invalidity. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable, at any time or to any extent, the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, unless such invalidity or unenforceability
materially frustrates the intent of the parties as set forth herein. Each term,
covenant, condition and provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

(g) Confidentiality. Buyer shall endeavor to treat all information received with
respect to the Properties, whether such information is obtained from a Seller or
from Buyer’s own due diligence investigations, in a confidential manner. Buyer
shall endeavor not disclose any such information to any third parties, other
than such disclosure to Buyer’s counsel, consultants, accountants and advisers
as may be required in connection with the transactions contemplated hereby (such
disclosure to be made expressly subject to this confidentiality requirement).
Buyer and each of Sellers agree to endeavor to keep this Agreement confidential
and not make any public announcements or disclosures with respect to the subject
matter of this Agreement as it related to any Seller’s Property prior to the
Applicable Closing without the written consent of the other parties.

(h) Agreement Not To Be Recorded. Neither this Agreement nor any memorandum or
notice of this Agreement may be recorded in the applicable county recorders
office by any party hereto without the prior written consent of the other
parties.

25. Sophistication of the Parties. Each party hereto hereby acknowledges and
agrees that it has consulted legal counsel in connection with the negotiation of
this Agreement and that it has bargaining power equal to that of the other
parties hereto in connection with the negotiation and execution of this
Agreement. Accordingly, the parties hereto agree the rule of contract
construction to the effect that an agreement shall be construed against the
drafter shall have no application in the construction or interpretation of this
Agreement.

26. Limited Liability. Prior to the Closing Date, the obligations of each Seller
under this Agreement or directly or indirectly arising out of this Agreement
shall be limited solely to such Seller’s interest in its Respective Premises and
its Respective Personal Property, and neither Buyer nor any one else claiming by
or through Buyer shall have any claim against any other asset of any Seller or
any member of any Seller. After the Closing Date, the obligations of Buyer under
this Agreement or directly or indirectly arising out of this Agreement shall be
limited solely to the Buyer’s interest in the Respective Premises and its
Respective Personal Property, and neither Seller nor any one else claiming by or
through Seller shall have any claim against any other asset of any Buyer or any
member of any Buyer.

27. Marketing/Public Announcements. Provided Buyer is not in default hereunder,
each of the Sellers agrees not to market its Respective Premises to any other
prospective purchasers during the period between the expiration of the Effective
Date and the Applicable Closing Date. Buyer agrees not to make any public or
other announcements regarding the transaction contemplated by this Agreement as
it relates to each Seller’s Respective Property until after the Effective Date,
except as may be required by applicable law affecting Buyer or any parent,
affiliate or subsidiary of Buyer.

28. Enforcement. If any party hereto fails to perform any of its obligations
under this Agreement or if a dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting party or the party not prevailing in such dispute shall pay
any and all costs and expenses incurred by any other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by any party
in enforcing a judgment in its favor under this Agreement shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable form the other
provisions of this Agreement and to survive and not be merged into any such
judgment.

29. Further Assurances. The parties agree that after the Closings, they will,
upon the request of any other party hereto, and without further consideration,
execute, acknowledge, and deliver in proper form any further instruments, and
take such other actions, as such other party may reasonably request, in order to
effectively carry out the intent of this Agreement.

30. Radon Gas Notice. Pursuant to Florida Statutes Section 404.056(5), Seller
hereby makes, and Purchaser hereby acknowledges, the following notification:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

31. Energy-Efficiency Rating Disclosure. Pursuant to Section 553.996, Florida
Statutes, Buyer may request that Seller cause a State Certified Energy Rater to
perform an energy-efficiency rating on the Property. Buyer hereby releases
Seller from any and all responsibility or liability for the accuracy or level of
rating and Buyer understands and agrees that this Agreement is not contingent
upon Buyer’s approval of the rating, that the rating is only for Buyer’s own
information and that the Florida Building Energy-Efficiency Rating System
brochure prepared by the Florida Department of Community Affairs in accordance
with Section 553.996, Florida Statutes, which Buyer is entitled to receive is
attached as Exhibit “X” hereto. BUYER ACKNOWLEDGES RECEIPT OF THE
ENERGY-EFFICIENCY RATING BROCHURE DISTRIBUTED BY THE STATE OF FLORIDA DEPARTMENT
OF COMMUNITY AFFAIRS AND STATES THAT BUYER WAIVES THE OPPORTUNITY TO OBTAIN AN
ENERGY-EFFICIENCY RATING FOR THE PROPERTY. Seller is providing this disclosure
statement to Buyer in compliance with Section 553.996, Florida Statutes. This
disclosure statement is intended for the sole and exclusive use of Buyer for the
transaction contemplated herein only and Seller shall not be liable or
responsible to any third party who has relied upon the information contained
herein. Buyer acknowledges its receipt, review and understanding of this
disclosure statement prior to, or at the time of, Buyer’s execution of this
Agreement.

[Signatures on following pages]

3

IN WITNESS WHEREOF, the parties hereto, intending legally to be bound hereby,
have executed this Agreement as of the date first above written.

SELLERS:

TST OVERLAND PARK, LTD.

By: TST Overland Park Management, LLC

Its General Partner

By: /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST EL PASO PROPERTIES, LTD.

By: TST El Paso Management, LLC

Its General Partner

By: /s/ Rance M. Sanders

Rance M. Sanders

Its Manager

TST JACKSONVILLE II, LLC

By: /s/ Rance M. Sanders
Rance M. Sanders

Its Manager

TST TAMPA BAY, LTD.

By TST Tampa Bay Management, LLC

Its General Partner

By: /s/ Rance M. Sanders

Rance M. Sanders

Its Manager

TST LARGO ASC, LTD.

By TST Largo ASC Management, LLC


Its General Partner

By: /s/ Rance M. Sanders

Rance M. Sanders

Its Manager

TST BRANDON, LTD.

By TST Brandon Management, LLC


Its General Partner

By: /s/ Rance M. Sanders

Rance M. Sanders

Its Manager

TST LAKELAND, LTD.

By TST Lakeland Management, LLC


Its General Partner

By: /s/ Rance M. Sanders

Rance M. Sanders

Its Manager

BUYER:

TRIPLE NET PROPERTIES, LLC

By: /s/ Andrea R. Biller
Printed: Andrea R. Biller
Title: Executive Vice President


4